Case: 6:21-cv-00142-KKC-HAI Doc #: 1-2 Filed: 08/23/21 Page: 1 of 45 - Page ID#: 12




                             EXHIBIT A
     Case: 6:21-cv-00142-KKC-HAI Doc #: 1-2 Filed: 08/23/21 Page: 2 of 45 - Page ID#: 13

                                                            lllll
                                                           I1111111111111111111111  mllllllllllllllllli
                                                                   lllll 1111111111111111111   1!11111111111


     Flynn, Pulaski Circuit Cieri<
J.S. Flynn,                 ClerK
P.O. Box 664.
P.O.      664, 50 Public
                  Public Square
                          Square
Somerset,
Somerset. KY 42501




                                     DEARBORN
                                     DEARBORN GROUP,
                                                GROUP. INC C/O
                                                           CIO EDWINA. BANDEROWI
                                                               EDWINA. BANDEROWI
                                     701 E 22ND STREET
                                                STREET
                                     LOMBARD.    60148
                                     LOMBARD, IL 60148



                                                                                                                                                 '"oen
                                                                                                                                                 o
                                                                                                                                                 0
                                                                                                                                                 0

                                                                                                                                                 8
                                                                                                                                                 o
                                                                                                                                                 0

                                                                                                                                                 'o
                                                                                                                                                 '0
                                                                                                                                                 ,...
                                                                                                                                                 ~
                                                                                                                                                 8
                                                                                                                                                 0
                                                                                                                                                 0
                                                                                                                                                 o
                                                                                                                                                 0
                                                                                                                                                 o
                                                                                                                                                 0
                                                                                                                                                 o
                                                                                                                                                 0
                                                                                                                                                 ;;
                                                                                                                                                 Gi
                                                                                                                                                 .,,en'"•
                                                                                                                                                 ~
                                                                                                                                                 .x
                                                                                                                                                 u
                                                                                                                                                 u
                                                                                                                                                  •
                                                                                                                                                  Ill
                                                                                                                                                 0.




                                              KCOJ eFiling Cover Sheet


Case Number:
     Number: 21-Cl-0062.8
             21-CI-00628

Envelope Number:
Envelope Number: 368
                 3681124
                     1124

Package Retrieval
Package Retrieval Number: 368112424925306@00000183656
                          368112424925306@00000183656

Service by: Certified
Service     Certified Mail
Service Fee: $ 0.00
Service
Postage Fee: $12.71
Postage      $12.71


The attached
     attached documents
              documents were generated
                                 generated via the Kentucky
                                                      Kentucky Court of Justice eFiling system.
                                                                        Justice eFiling system. For more
information
information on eFiling,
               eFiling. go to http://courts.ky.gov/efiling.
                              http://courts.ky.gov/efiling.

                                                                                                                                                  a,
                                                                                                                                                  en
                                                                                                                                                 -0
                                                                                                                                                  :,
                                                                                                                                                 -,
                                                                                                                                                 en
                                                                                                                                                 C
                                                                                                                                                 §
                                                                                                                                                  ,n
                                                                                                                                                  ~
                                                                                                                                                 Q.




                                                                                                                                                 cn
                                                                                                                                                 0~
                                                                                                                                                 o
                                                                                                                                                 0
                                                                                                                                                 o
                                                                                                                                                 0
                                                                                                                                                 g
                                                                                                                                                 0
                                                                                                                                                 ....'00
                                                                                                                                                 0



                                                                                                                                                 g,...g
                                                                                                                                                 o
                                                                                                                                                 0
                                                                                                                                                 o
                                                                                                                                                 0
                                                                                                                                                 0o


                                                                                                                                                  .,,•en
                                                                                                                                                  a,

                                                                                                                                                 ~'"•u0
                                                                                                                                                 .x
                                                                                                                                                  •
                                                                                                                                                  l'lJ
                                                                                                                                                 0.
                                                                                                                                                 Q.




                                                          Page 1 of 1                                          Generated: 7/22/2021 8:05:13
                                                                                                               Generated: 7/2212021 8:05:13 AM
                                                                                                                                            AM
             Case: 6:21-cv-00142-KKC-HAI Doc #: 1-2 Filed: 08/23/21 Page: 3 of 45 - Page ID#: 14

  AOC-E-105
  AOC-E-105                      Sum Code:
                                     Code: Cl
                                           CI
  Rev. 9-14                                                                                                 Case #: 21-Cl-00628
                                                                                                            Case#:  21-CI-00628
  Commonwealth
  Commonwealth of Kentucky                                                                                  Court:
                                                                                                            Court:   CIRCUIT
                                                                                                                     CIRCUIT
  Court
  Cour. of Justice
           Justice Courls. ky. gov
                   Courts.ky.gov
                                                                                                            County: PULASKI
                                                                                                            County: PULASKI
  CR
  CR 4.02;
     4.02: Cr Official Form 1                                               SUMMONS
                                                                      CIVIL SUMMONS


Plantiff, COLSTON,
          COLSTON, CHRISTINA
                   CHRISTINA VS. FOX, ESTATE
                                      ESTATE OF JAME    AL, Defendant
                                                JAME ET AL, Defendant


                                                                                                                                              ••
                                                                                                                                              a,
                                                                                                                                              0o
      TO: DEARBORN
          DEARBORN GROUP, INC C/O EDWINA.
                                  EDWINA. BANDEROWI
                                          BANDEROWI                                                                                           go
                                                                                                                                              0

                                                                                                                                              o
                                                                                                                                              0
                                                                                                                                               2:
                  701
                  701 E 22ND STREET                                                                                                           ~
                                                                                                                                              '0
                                                                                                                                              N
                                                                                                                                              N
                   LOMBARD,
                   LOMBARD, IL 60148                                                                                                          g
                                                                                                                                              0
                                                                                                                                              0
                                                                                                                                              0o
                                                                                                                                              0o
                                                                                                                                              0o
                                                                                                                                               0;
                                                                                                                                              (I)


The
The Commonwealth
    Commonwealth of
                 of Kentucky
                    Kentucky to
                             to Defendant:
                                Defendant:
                                                                                                                                              .,Cl'"•
                                                                                                                                              x
                                                                                                                                              ~

DEARBORN
DEARBORN GROUP,
         GROUP, INC C/O EDWINA.
                        EDWINA. BANDEROWI
                                BANDEROWI                                                                                                     "u•
                                                                                                                                              ns
                                                                                                                                              a.
                                                                                                                                              Q.



    You
    You are
         are hereby
             hereby notified     that a legal
                      notified that      legal action
                                                 action has
                                                          has been
                                                                been filed
                                                                       filed against
                                                                               against youyou in this
                                                                                                   this Court
                                                                                                        Court demanding
                                                                                                              demanding relief
                                                                                                                         relief as
                                                                                                                                as shown
                                                                                                                                   shown on
the
the document
     document delivered
                delivered to to you
                                you with
                                      with this Summons. Unless
                                           this Summons.     Unless a written
                                                                          written defense
                                                                                     defense is made made by you you or by an attorney
                                                                                                                                  attorney
on your
     your behalf
            behalf within
                       within twenty
                                   twenty (20) daysdays following
                                                          following the
                                                                    the day
                                                                         day this
                                                                              this paper
                                                                                   paper is
                                                                                         is delivered
                                                                                            delivered to you,
                                                                                                          you, judgment
                                                                                                               judgment by default
                                                                                                                           default may
                                                                                                                                    may be
                                                                                                                                        be
taken
taken against
       against you
               you for
                     for the
                         the relief
                               relief demanded
                                      demanded in thethe attached
                                                         atlached complaint.
                                                                   complaint.

The
The name(s)
    name(s) and
              and address(es)
                  address(es) of
                               of the
                                   the party
                                       party or
                                             or parties
                                                parties demanding
                                                        demanding relief
                                                                  relief against
                                                                         against you
                                                                                 you or
                                                                                     or his/her
                                                                                        his/her (their)
                                                                                                (their) attorney(s)
                                                                                                        atlorney(s) are
                                                                                                                    are shown
                                                                                                                        shown on
                                                                                                                              on the
                                                                                                                                 the
document
document delivered
          delivered to
                    to you
                       you with
                           with this
                                 this Summons.
                                      Summons.




                                                                          /s/
                                                                          lsI J.S.
                                                                              J.S. Flynn,
                                                                                   Flynn, Pulaski
                                                                                          Pulaski Circuit
                                                                                                  Circuit
                                                                          ClerK
                                                                          ClerK
                                                                          Date:
                                                                          Date: 7/21/2021
                                                                                 7/21/2021




                                                                      Proof
                                                                      Proof of
                                                                            of Service
                                                                               Service
      This Summons
      This Summons was:
                   was:

D Served
  Served by
         by delivering
            delivering a true
                         true copy
                              copy and
                                   and the
                                       the Complaint
                                           Complaint (or
                                                     (or other
                                                         other initiating
                                                               initiating document)
                                                                          document)

          To:
          To:

D Not
  Not Served
      Served because:
             because:
                                              - - - - ------------ --- -------- -----                                                         "'g:
                                                                                                                                              0
                                                                                                                                              0
                                                                                                                                              0
                                                                                                                                              0
      Date:
      Date: _ _ _ __ _ _ , 20
                           20 _ __
                                 _                                                                                                            ~
                                                                                                                                              0

                                                                                                                 Served
                                                                                                                 Served By                    0
                                                                                                                                              '0
                                                                                                                                              N
                                                                                                                                              N
                                                                                                                                              g
                                                                                                                                              0
                                                                                                                                              0
                                                                                                                                              o
                                                                                                                                              0
                                                                                                                                              0o
                                                                                                                                               o
                                                                                                                                               0
                                                                                                                     Title
                                                                                                                     Title                    QI
                                                                                                                                               ~
                                                                                                                                              0)

                                                                                                                                              ~•
                                                                                                                                               ns
Summons
Summons ID: 36811  2424925306@00000183656
             368112424925306@00000183656                                                                                                      ""•
                                                                                                                                               u
CIRCUIT:
CIRCUIT: 21-Cl-00628
         21-CI.00628 Certified
                     Certified Mail
                               Mail                                                                                                           a"'.
                                                                                                                                              Q.




                                                                                                                     eFiled
COLSTON,
COLSTON, CHRISTINA
          CHRISTINA VS.VS. FOX,
                            FOX, ESTATE
                                 ESTATE OF JAME
                                           JAME ET AL
                                                   AL


111111                                           llll
I11I1I111111111111~1II1111111111111111111111111111111
         1111111111110111111111UII1111111111 llUI          11111111
                                                      [111111111111
                                                                        Page 1 of 1
                                                                        Page
Case: 6:21-cv-00142-KKC-HAI Doc #: 1-2 Filed: 08/23/21 Page: 4 of 45 - Page ID#: 15
 Ftled
 filed         .!1-C
               ~I-{ 1-006:?S
                     I.006~S o-
                             0- 09 :?021
                                   ~O~I  J.S.
                                         J.5. Flynn.  Pulaski Circuil
                                              FI)"nrl.Pulaski Cireui! Clerk
                                                                      Clerk




                                  COMMONWEALTH
                                  COMMONWEALTH OF KENTUCKY
                                                  KENTUCKY
                                         28th
                                         28th JUDICIAL
                                              JUDICIAL CIRCUIT
                                                       CIRCUIT
                                      PULASKJ
                                      PULASKI CIRCUIT
                                              CIRCUIT COURT
                                                      COURT
                                ClVILACTIONNO:
                                CIVIL ACTION NO: _ _ __ _ _

                                                                                                Cl)

     CHRISTINA
     CHRISTINA COLSTON,
               COLSTON,                                                                         '"o
                                                                                                0o
                                                                                                0
                                                                                  PLAINTIFF,
                                                                                  PLAINTIFF,    0o
                                                                                                0o
                                                                                                 0o


     VS.                                                                                        ..,'5
                                                                                                g
                                                                                                0
                                                                                                0
                                                                                                0o
                                                                                                0o
                                                                                                0o
     ESTATE
     EST ATE OF JAMES
                  JAMES FOX,
                          FOX,                                                                   c;
                                                                                                 C,
                                                                                                a,
     BRlfu'\1 FOX, ADM1NISTRATOR
     BRIANFOX,     ADMINISTRATOR                                                                '"•u
                                                                                                t1J
                                                                                                ~
                                                                                                ~


     333 FAREHARN
         FAREHARN DRIVEDRIVE                                                                    "•
                                                                                                (II
                                                                                                0.
                                                                                                Q.

     VENICE,
     VENICE, FL 34293
                   34293

     AND

     DEARBORN
     DEARBOR.t'J GROUP,
                 GROUP, INC.
                        INC.
     C/O
     C/O EDWIN
         EDWIN A. BANDEROWICZ,
                  BANDEROWICZ, REGISTERED
                               REGISTERED AGENT
                                          AGENT
     36497 N OLD
     36497       WOODS TR.AIL
             OLD WOODS   TRAIL
     GURNEE,ILIL 60031
     GURNEE,     60031                                                                          "'..'"
                                                                                                o

                                                                                                ~
                                                                                                a:
    AND
    AND                                                                                         w
                                                                                                ::'"
    BETTER
    BETTER SOURCE
             SOURCE BENEFIT
                    BENEFIT COMPANY,
                             COMPAl"l'Y, INC.
                                         INC.                                                   ~
    C/O JOHN D. CLAY,
    C/O JOHN    CLAY, REGISTERED
                      REGISTERED AGENT
                                  AGENT                                                         "w
                                                                                                <f)
    340
    340 CLIFTY
        CLIFTY STREET
               STREET                                                                           a:
                                                                                                w
    SUITE 4                                                                                     >-
    SUITE4                                                                                      i.
    SOMERSET,
    SOMERSET, KY
              KY 42501
                 42501                                                                          o
                                                                                  DEFENDANTS.
                                                                                  DEFENDANTS.   r
                                                                                                ;;

                                                                                                ".,'":>
                                                                                                  '"
                                                                                                  c
                                                                                                 '0
                                              COMPLAINT
                                              COMPLAINT                                         ;;
                                                                                                 ~
                                                                                                0.




           NOW
           NOW COMES
               COMES Christina
                     Christina Colston,
                               Colston, through
                                        through counsel,
                                                counsel, and hereby
                                                             hereby files here
                                                                          here Complaint
                                                                               Complaint

    against
    against the Defendants,
                Defendants, ESTATE
                            ESTATE OF JA.tvIES
                                      JAlYlES FOX;
                                               FOX; DEARBORN
                                                    DEARBORN GROUP,
                                                             GROUP, INC.;
                                                                    INC.; and BETTER
                                                                              BETTER

    SOURCE
    SOURCE BENEFIT
           BENEFIT COMPANY, INC.
                   COMPANY,                                                                     c,i
                                                                                                ~
                                                                                                0
                                                                                                0o
                                                                                                0o
                                                                                                g
           For
           For her
               her cause
                   cause of action,
                            action, the Plaintiff
                                        Plaintiff states
                                                  states as follows:
                                                            follows:                            0'5
                                                                                                ..,
                                                                                                gg
                                                                                                0o
                                                                                                0o
                                                                                                0o




                                                                                                !u
                                                                                                0.•
 Filed
 Filed            :?l-C
                  ~l'( 1-006:?8
                        I.006~8      o-
                                     0- 09 :?O:?l
                                           ~O~l          JJ.5. flyuu. Pulaski
                                                           .. Flynn.          Cireuil Clerk
                                                                      Pulaski Circuil Clerk
Case: 6:21-cv-00142-KKC-HAI Doc #: 1-2 Filed: 08/23/21 Page: 5 of 45 - Page ID#: 16
               21
               ll-{.( 1-00 628
                      I-Oft6l8 u· OQ 2021
                               Ui:09'1021 J.S.
                                          J.S. Flynn.
                                               flynn. Pulaski
                                                      Pulaski Circmt
                                                              Circuit Clerk
                                                                      Clerk




          I.
          I.    Plaintiff
                Plaintiff resides
                          resides at 1297 Mine
                                          Mine 18 Road,
                                                  Road, Strunk,
                                                        Strunk, M,;Creary
                                                                M~Creary County,
                                                                          County, Kentucky
                                                                                  Kentucky, , where
                                                                                              where

                she has resided
                        resided for the last
                                        last 180 preceding
                                                 preceding days;
                                                           days;

          2.
          2. That
             That she
                  she was
                      was the paramour
                              paramour of
                                       of James
                                          James D. Fox, who riied
                                                            ~ied intestate
                                                                  intestate a resident
                                                                              resident of
                                                                                       of

                McCreary
                McCreary County,
                         County, Kentucky
                                 Kentucky suddenly
                                          suddenly and
                                                   and accidental
                                                       accidentallyly on July
                                                                         July I10, 2020, by
                                                                                0, 2020,
                                                                                                         Cl)
                                                                                                         '"
                                                                                                         o
                                                                                                         0
                                                                                                         o
                                                                                                         0
                                                                                                         g
                drowning.
                drowning.                                                                                ..
                                                                                                         o
                                                                                                         0

                                                                                                         "00
                                                                                                         .,,
                                                                                                         '"o
                                                                                                         0
                                                                                                         0o
                                                                                                         o
                                                                                                         0
          3. That
             That at the time
                         time of
                              of his death,
                                     death, James
                                            James P. Fox was employed
                                                             employed with
                                                                      with DC
                                                                           DC Trimble,
                                                                              Trimble, Inc.
                                                                                       Inc. -_ aa        o
                                                                                                         0
                                                                                                         o
                                                                                                         0
                                                                                                         ai;,;
                                                                                                          a,
               constructi on company
               construction  company in Somerset,
                                        Somerset, Pulaski
                                                  Pulaski County, Kentucky. As a result
                                                          County, Kentucky.      result of
                                                                                        of that
                                                                                           that
                                                                                                         '"•u
                                                                                                         ~03
                                                                                                         .>t
                                                                                                         <J
                                                                                                          •
                                                                                                          03
                                                                                                         n.
                                                                                                         Q.


               employme
               employmentnt DC Trimble,
                               Trimble, lnc.
                                        Inc. provided
                                             provided life insurance
                                                           insurance for James
                                                                         James P. Fox
                                                                                  Fox through
                                                                                      through

               I3erterSou rce Benefits,
               l3etterSource  Benelits, Inc. who
                                             who brokered
                                                 brokered the insurance
                                                              insurance applicatio
                                                                        applicationn and
                                                                                     and transaction
                                                                                         transaction

               FOR
               FOR Dearborn
                   Dearborn Group,
                            Group, Inc.

         4. The
            The venue
                venuc is proper.
                         proper.
                                                                                                         w
                                                                                                         o
         5. That                                                                                         ;:!;
            That Better
                 Belter Source
                        Source Benefits,
                               Benefits, Inc. is a duly
                                                   duly incorporat
                                                        incorporated
                                                                   ed business rccorded and
                                                                      business recorded and              N
                                                                                                         e
               recognize
               recognizedd by the Commonw ealth of
                                  Commonwealth  of Kentucky
                                                   Kentucky, , Office
                                                               Office of
                                                                      of Secretary
                                                                         Secretary of
                                                                                   of State.
                                                                                      State.             '"
                                                                                                         w
                                                                                                         '~"
                                                                                                         :I:
            That Dearborn
         6. That Dearborn Group,
                          Group, Inc.
                                 Inc. is a duly
                                           duly incorporat
                                                incorporated  business recorded
                                                           ed business recorded and recognizedd
                                                                                and recognize            ;:
                                                                                                         <:
                                                                                                         en
                                                                                                         w
               by
               by the State
                      State of
                            of Illinois
                               Illinois by their
                                           their Office
                                                 Office of Secretary of
                                                        of Secretary of State.
                                                                        State. Although
                                                                               Although not
                                                                                        not registered
                                                                                            registered   '"
                                                                                                         w
                                                                                                         •...
                                                                                                         :i.
               with
               with the
                    the Commonw ealth of
                        Commonwealth  of Kentucky
                                         Kentucky, , Office
                                                     Office of
                                                            of the Secretary
                                                                   Secretary of
                                                                             of State,
                                                                                State, Defendan
                                                                                       Defendant,t,      o
                                                                                                         :x:
                                                                                                          ;,;
               Dearborn
               Dearborn Group,
                        Group, Inc. transacts
                                    transacts business
                                              business in the
                                                          the Commonw
                                                              Commonwealth  of Kentucky
                                                                      ealth of Kentucky by               "'",
                                                                                                         -,
                                                                                                          '"
                                                                                                          c
               selling
               selling life insurance
                            insurance policies.
                                      policies.                                                          :2
                                                                                                          •e
                                                                                                         Q.
         7. That
            That on or about June 29, 2020,
                       about June     2020, James
                                            James P. Fox signed
                                                         signed an "Enrollme
                                                                   "Enrollmentnt and Change
                                                                                     Change

               Form"
               Form" for the
                         the Defendan
                             Defendant,t, Dearborn Group, Inc., and/or
                                          Dearborn Group,       and/or a subsidiary
                                                                         subsidiary thereof.
                                                                                    thereof. On that
                                                                                             On that
               "Enrollme
               "Enrollmcntnt and Change
                                 Change Fonn"
                                        Form" the beneficiar
                                                  bcneficiaryy information    blank. (See
                                                               information is blank. (See Exhibit
                                                                                          Exhibit

               "A" attached hereto).
               "A" attached hereto).                                                                     ""••oo
                                                                                                         0
                                                                                                         0
                                                                                                         o
                                                                                                         0
                                                                                                         go
                                                                                                          o
                                                                                                         0
                                                                                                         ...g"0••
                                                                                                         o
                                                                                                         0
                                                                                                         o
                                                                                                         0
                                                                                                         o
                                                                                                         0




                                                                                                         !
                                                                                                         •
                                                                                                           u
                                                                                                         Q.



FiI€d
filed             21  CI-00618
                  ~I -C'l-006~8      0'"'09l0~1        J. ~. fl)tUl.
                                                       J.S.  fl~llJl. Pulaski  il'cuit Clerk
                                                                      Pulaski Circuit  Clerk
Case: 6:21-cv-00142-KKC-HAI Doc #: 1-2 Filed: 08/23/21 Page: 6 of 45 - Page ID#: 17
  iled
 Filed         ~1'(1 006~8 a~ 09 ~021
                           O.    2011   J
                                        J....:.'. Flynn.
                                                  flynn. Pulaski
                                                         Pulaski Circuit
                                                                 Circuit Clerk
                                                                         Clerk




          8.
          8. That on or
             That on or about
                        about July 1, 2020 an employ
                                   I, 2020              of DC Trimble
                                                     ee of
                                              employee        Trimble notified
                                                                      notified BetterS
                                                                               BetterSource
                                                                                      ource
              Benefits
              Benefits via email of
                       via email of the existenc
                                        existencee of
                                                   of James
                                                      James P. Fox beneficiary:
                                                                   beneficiary: the name:
                                                                                    name: Christin
                                                                                          Christinaa

              Colston
              Colston;; her social
                            social security number; and her mailing
                                   security number;         mailing address.
                                                                    address.
          9. That due
          9. That     to the failure
                  due to     failure ofBette rSource Benefits
                                     of BetterSource Benefits, , Inc.
                                                                 lnc. to forward
                                                                         forward this informa
                                                                                      information  on to
                                                                                              tion on
                                                                                                           a,
                                                                                                           ••'"••
                                                                                                      to   0
                                                                                                           0
                                                                                                           g
                                                                                                           8
              Defendant, Dearbor                                                                           ••
                                                                                                           0
              Defendant, Dearbornn Group,
                                   Group, Inc. the Plaintiff
                                                   Plaintiff has
                                                             has been dcnied     life insuran
                                                                      denied the life insurance
                                                                                              ce           '0
                                                                                                           0
                                                                                                           on
                                                                                                           It)
                                                                                                           g
             proceed
             proceedss provide
                       providedd by said Dearbo
                                         Dearborn  Group, [nco
                                                rn Group, Inc.                                             ••••
                                                                                                           0
                                                                                                           0
                                                                                                           <;>
                                                                                                           ~
                                                                                                             •.,
                                                                                                             Cl.I
                                                                                                            ti)

          10.
          10. Defendant, Dearbo
              Defendant,        rn Group,
                         Dearborn  Group, Inc., failed    recognize the Plaintif
                                                failed to recognize     Plaintiff,f, Christin
                                                                                     Christinaa Colson      •
                                                                                                           .x'"
                                                                                                Colson     '"
                                                                                                           uu
                                                                                                           &.0..Ill
             as the intended
                    intended benefic
                             beneficiary.
                                     iary.

         11.
         II. That
             That the
                  the Defend ant Dearbo
                      Defendant         rn Group
                                 Dearborn  Group Inc., paid
                                                       paid the incorrec
                                                                incorrectt beneficiary by not
                                                                           beneficiary by     issuing
                                                                                          not issuing
             the insuranc
                 insurancee funds to the Plaintiff
                                         Plaintiff,, Christin
                                                     Christinaa Colston
                                                                Colston..

         12.
         12. That
             That the
                  the Defendant, Estate
                      Defendant, Estate of James P. Fox
                                        of James    Fox is believe
                                                           believedd to have received the
                                                                        have received the insurance
                                                                                          insurance
                                                                                                           ~
                                                                                                           iQ
                                                                                                           ••:;
                                                                                                           0
                                                                                                           ~
             funds that
                   that the
                        the Plaintif
                            Plaintifff is legally entitled to.
                                          legally entitled
                                                                                                           e0:
                                                                                                           N
                                                                                                           1£,
                                                                                                           0:
         13                                                                                                w
         13.. As
              As aa result
                    result of
                           of the failure
                                  failure of
                                          of Better
                                             Better Source
                                                    Source Benefits,      and Dearbor
                                                           Benefits, Inc. and Dearbornn Group.,
                                                                                        Group., Inc.
                                                                                                Inc. to
                                                                                                     to    ~
                                                                                                           "~
                                                                                                            ~
             recognize and complv                                                                          i:
                                                                                                           3:
             recognize     complv with
                                  with the
                                       the request of James
                                           request of James P. Fox
                                                               Fox and his employer,
                                                                           employer, to name
                                                                                     to name               ;::
                                                                                                            ~
                                                                                                           <
                                                                                                           "ww
                                                                                                           o(/)n
             the Plain
             the        iff, Christin
                 Plaintiff,  Christinaa Colston
                                        Colston,, as the intended
                                                         intended benefic
                                                                  beneficiary
                                                                          iary of
                                                                               of the insuranec
                                                                                  the insuran   policy
                                                                                             ce policy     0:
                                                                                                           0:
                                                                                                           w
                                                                                                           w
                                                                                                           l-
                                                                                                           1-
                                                                                                           iz
             and
             and proceed
                 proceeds,s, the Plaintif
                                 Plaintifff has been
                                                been damage
                                                     damagedd by
                                                              by nut
                                                                 not receivin
                                                                     receivingg same,
                                                                                same, in excess
                                                                                         exccss of
                                                                                                of the
                                                                                                   the     o
                                                                                                           0
                                                                                                           J:
                                                                                                           ::t
                                                                                                             .,
            jurisdictional minimu
            jurisdictional minimumm of      Court.
                                    of this Court.                                                         ..,•'",
                                                                                                           -0
                                                                                                             C)

                                                                                                            ::J
                                                                                                           -,

         14. That
             That the insuran ce proceed
                      insurance  proceedss are
                                           are in excess
                                                  excess of
                                                         of$5,OOJ.
                                                            $5,00Q.
                                                                                                            '"5
                                                                                                             C)




             WHEREFORE, the Plaintif
             WHEREFORE,     Plaintifff demand
                                       demandss as fol1ows:
                                                   follows:

             1.
             I. That
                That she be declared
                            declared the lawful beneficiary of
                                         lawful beneficiary of the insurancee policy
                                                               the insuranc          issued by
                                                                              policy issued by

                Defend ant, Dearbor
                Defendant,  Dearbornn Group,
                                      Group, Inc. and brokere
                                                      brokeredd by
                                                                by Defend
                                                                   Defendant, BetterSource
                                                                         ant, BetterSource
                Benefit
                Benefits,s, Inc.




                                                                                                           u .,•
                                                                                                           a.
                                                                                                           Q.



 Filed
 Filed          !l   I-00 6! ·
                11 CI-OU6~8         O"' 09 _O!           J.S.. flyuu.
                                                         J.    f~'lln. Pulaski
                                                                       Pulaski Circuit
                                                                               Circuit Clerk
                                                                                        lerk
Case: 6:21-cv-00142-KKC-HAI Doc #: 1-2 Filed: 08/23/21 Page: 7 of 45 - Page ID#: 18
 ftled
 Flled             I UO 18
               ~1-CI-006~S 0"09.~0~1    J.S.
                                        J.S. fl~11n. Pulas · Circuil
                                             flynn. Pulaski   u-cuit Clerk
                                                                     Clerk




                2. That
                2. That she
                        she receive
                            receive the entire policy limits
                                        entire policy limits that w1•re issued
                                                             that wl're issued to the Estate    James P.
                                                                                             of James
                                                                                      Estate of       P.

                     Fox·
                     Fox;

                3. That
                   That if they proceeds
                        if they proceeds have
                                         have not been
                                                  been distributee
                                                       distributec by
                                                                   by Dearborn
                                                                      Dearborn Group.,
                                                                               Group., Inc.,
                                                                                       Inc., that
                                                                                             that

                     Dearborn Group,
                     Dearborn Group, issue
                                     issue the
                                           the entire
                                               entire policy limits to the Plaintiff;
                                                      policy limits        Plaintiff;                      '"oen
                                                                                                           o
                                                                                                           0
                                                                                                           0
                                                                                                           g
                                                                                                           o
                                                                                                           0
                  For a trial by
               4. For            jury;
                              by jury;                                                                     '0
                                                                                                           '5
                                                                                                           "'oo'"o
                                                                                                           0
                                                                                                           0
                                                                                                           0
               5. For any and
                  For any and all other
                                  other relief
                                        relief to which
                                                  which she
                                                        she may
                                                            may appear entitled.
                                                                appear entitled.                           o
                                                                                                           0
                                                                                                           o
                                                                                                           0
                                                                                                           <Ii;;
                                                                                                            m
                                                                                                            0>
                                                                                                            ~
                                                                                                           .x"'
                                                                                                           "u~
                                                                                                            0




                                                                   ~6~
                                                                                                           (II
                                                                                                           Q.
                                                                                                           Q.




                                                                   MICHELE
                                                                   MICHELE WILSON       JONES
                                                                               WILSON JONE
                                                                   P.O. BOX
                                                                         BOX 888
                                                                   WHITLEY
                                                                   WHITLEY CITY,
                                                                               CITY, KY 42653
                                                                                          42653
                                                                   PHONE: 606-376-2200
                                                                   PHONE:    606-376.2200
                                                                   F,\X: 606-376-2205
                                                                   F,\X:  606-376-2205
                                                                   R,33@highland.net
                                                                   R133 @highland.net


                                                  VJ<:RlFICATION
                                                  VERIFICATION

           PLAINTlFF affirms that
           PLAINTIFF affirms that the foregoing statements are true
                                      foregoing statements     true and
                                                                    and correct
                                                                        correct to the
                                                                                   the best
                                                                                       best of
                                                                                            of her
                                                                                               her
    lmowledge and
    blOwledge     belief.
              and belief.



                                                                   &ud: UL
                                                                   t!iaJ. CIL
                                                                   CHRISTINA COLSTON
                                                                   CHRISTINA COLSTON
    STATEOFKE   TU KY
    STATE OF KENTUCKY
                cCREARY
    COUNTY OF McCREARY
    COUNTY

           SUBSCRIBED M'D
           SUBSCRIBED AND SWORN    before me
                          SWORN to before me by CHRISTINA COLSTON,
                                             by CHRISTINA          Plaintiff
                                                          COLSTON, Plaintiff
    herein, on this~
    herein, o.o this ~ day
                       day of
                           of July, 2021.
                              July, 2021.


                                                                   Joric!Jw Jr H@1oad                      '"o"'
                                                                                                           o
                                                                                                           0
                                                                                                           o
                                                                                                           0
                                                                                                           0

                                                                                                           ...g
                 Sandra Nie.hole
                 Sandra Nlehole Howard
                        STATE AT
                        STATE
                                 Howard
                        NOTARY PUBUC
                        NOrARY    PUBLIC
                              AT LARGE
                                  LARGE
                                                                   ~OTA.RY
                                                                   MY
                                                                           PUBLIC
                                                                    OTARYPUBLIC
                                                                      COMM EXP:
                                                                   MY COMM EXP:         3/9@:JJY
                                                                                        3j9/cr;C)L/
                                                                                                           .••
                                                                                                           '00
                                                                                                           g
                                                                                                           0
                                                                                                           0
                                                                                                           o
                                                                                                           0
                           KENTUCKY
                           KENTUCKY                                                                        o
                                                                                                           0
                       NOTARY ID#
                       NOTMY  Il>l KYNP4418
                                   Km'44'8                                                                 o
                                                                                                           0

            MYCOMMISSION
            MY COMMISSKlN EXPiRES
                          EXPIRES Maitll9.
                                  March 9, 2024
                                           2024
                                                                                                           t0
                                                                                                            co
                                                                                                           Q.


Filed             _1-CI-110618
                  ~1~. 1-006~8                             .. fl)nu.
                                                         JJ•• fl) DU. Pulaski
                                                                      Pulaski Circuit Clerk
                                                                              Circuit Clerk
Case: 6:21-cv-00142-KKC-HAI Doc #: 1-2 Filed: 08/23/21 Page: 8 of 45 - Page ID#: 19
   iled
 file<!        21  ·1- ~8
               11.(:J-006~8 o- 09 _o:n
                            0.091011    J.S. fl:n
                                        J.S.      n. Pulaski
                                             f1yun.  Pula ki Circuit  Clpm
                                                              ilcu it Cle rk


                                                                                                                                                                   ..,.'
                                                                                                                                                                   _.tfiU:'";;
                                                                                                                                                                          r .\

                                                                                                                                                     ~
       Dearborn National Life                                                                                                                         ··:::-:i:O: 3::Cr:::CH.":?:C!
                                                                                                                                                              :s::::
                                                                                                                                                     .,.,.~.-:o:: =, -~
                                                                                                                                                                      C:?.C
       Dearborn National Life Ins urance Co
                              Insurance    mpany®
                                         Company@                                                                            Enrollment
                                                                                                                             En          and Change Form
                                                                                                                                rollm,mt and
                                                                                                                                                                                 :.

               C:::::::                                                                                                                      cnange F~nn
                                                        Administrative Offices:                                                                          IPI.J .~ (l ~r,t:~! .
                                                                           Offices: P 0.
      §>NNewEnrolTlent
          ew Enrolment 0
                       O Changa O  Open Enrol\mant O
                                                        Administrati.e
                                                   0 COBR     0 Retire
                                                                                      O. Box  7070;OoVlilfrslllO'te,
                                                                                         Bo.X 707fi .~         ~~ UbllOIS    60515
                                                                                                                     lloooi.s6051S
                         Chang. oOpenEn'oIImonl      COBRAA O      Retit..e                    ~=C.''=i\.'r';!
                                                                                                                                                   .. S
      Emp loyer/Employee Sec
      EmployerlEmployee  Section
                             tion
     Enlallment fomlls must be 5111lmit!ed diied
     ErvoltneJ>l_       must bo otn               ly IO Dearborn
                                  SlIbmilIeGdiredlylO    Dearbom National
                                                                    National Ul1_lIIe
                                                                               unle5$1he 9"'Ut>~   •• r-adm  ••••• 'ed.
     enrol  ment folrn$
     'n"'linen!  IOnn,lllID Dealb
                            Deall>om NBtio nal only ifI ovid•••••
                                      National                    of instua
                                                        evidence of  iJlsuW>iJily
                                                                           bility Is
                                                                                          group is i;elf-a
                                                                                     1OqUftd,
                                                                                  1$ ,equ
                                                                                                          dminist.ered. If"!he
                                                                                                                            lhe group ~ 5811-_. SUIlm4
                                                                                                                                group 15 se~idmlnls1ffld. subm4
      BIPU>YER                                                                            m.
      BIPlOYER
      D C. Trimble, tnc
      DC.Trimble,mc
                                                                                GRO
                                                                                GROUP  NO I ACCOUNT NUMllER
                                                                                   UP NO
                                                                                F021564 I ACCOUNT NUMBER
                                                                                                                                                                                       g0
                                                                                                                                                                                       Cl)

                                                                                F~ 564                                                                                                 o0

      EMPlDYEENAME. LAST                                                             M~1TtAL        SEX                                                                                8
                                                                                                                                                                                       o0
               t;""
      SOCIAl.SECURITYNO.
                                                                                                  ~/         £Ill OF                                                                   '0
                                                                                                                                                                                       0
                                                                                                                                                                                       ...
                                                                                                                                                                                       ,._
               '2/1-            :<:::. -   :<-'1;;'                                            Mcnhl)l0
                                                                                               MonlhIyD                                                                                2:og0
      HOME AllDRESS                        '                                                                  AMual      D                                                             o
                                                                                                                                                                                       0
                                                                                                                                                                                       o
                                                                                                                                                                                       0
                 irzq-")            I'IJ'C\IG-        l7S                                                                                                                               0;
                                                                                                                                                                                       QI


                                                                                                                                                                                        "''"
                                                                                                                                                                                        Cl
      HOME PHoNE
      HOME PHONE                                                                                                                                                                        •
                                                                                                                                                                                       :,i:
       ( s:r1
            ~ I CJ-11
         '1I-:=() '1-11.~fo     w
                         fc!.f--.Xs                                                                                           CELL.PHONE                                               "•
                                                                                                                                                                                        u
                                                                                                                                                                                        <J

     SPO
     SPOUSEUS
            ~ E~ ·LAS
                 • LASTT
                                                                ARST
                                                                                --~                                                                                                     ft!
                                                                                                                                                                                       0..
                                                                                                                                                                                       Q


                            I                                                     M.L SEXOM OF
     (iJ Applicant)
     (ifAjlpllanI)

     Has lIio Employee (if "W1ymg).-                  oil)'
                                                                                         •
                                                                   produds in !he 1asl2 yeaJS'/
                                                              lDbaa:o
                                                                                                D      M     F
                                                                                                                  SPO USE MlE Of~ SPOU  socw.
                                                                                                                                      SESO
                                                                                                                                  SPOUSE  CIALSECURITY.
                                                                                                                                              SECIJJUTU

     Has Ihe SI>ouso (ifO/l!llvllg) used allY "'bata:> _                        Ullhe 1asl2l"ars?                                                                        QNo
                                                                                                                                                                         DNo
                                                                                                                                                                         •
                                                                                                                                                                         oNo
                                                                                                                                                                           No


    BENEFIT       SEL  ECTION -• Life
   BENEFIT
   COV            SELECTION        Ufe & Disa     bilit & Critical Illness & Accident & AD&D
          ERAGE SEL£CTION; Your IIOl\-lredical group y Crit ical Illne ss & Acc iden t & AD&D
                                           Disability
   COVERAGE
   d-'
                   SELECTION:
   delll ls about the blne fits ~ to
            obout'he
                                yOU'
                             -""'_10 JlOI>omedicaJ
                                        you,
                                        Joo, yow
                                             Jour COit,
                                                  0001,
                                                       murance prugm
                                                        If
                                                                        il"'UP......".,.
                                                                  p__ m may natnotindude
                                                                                  include althe
                                                           any, and whl:l herJO Uwll
                                                        Wall)',and_,DU
                                                                                                 be",,"fils Iio1ed
                                                                                          al the .bene
                                                                                 willbe ""'ul •••• l0....-
                                                                                                            listed below.••••
                                                                                                                   below. Mk y"'"
                                                                                                                   a __
                                                                                                                                   Emplor•••''''' ••••
                                                                                                                              your Empk
                                                                                                                                   _. >r.,. forlh e                                    ;0-
                                                                                                                 be n,qubeO ao complllla a ·b lldb ~                                   o
                                                                                                                                                                                       ;!
                                                                                                                                                                                       N
                                                                                                                                                                                       i!!-
                                                                                                                                                                                       0:
         Term Life I AD&D
                                                                        0    Short-Term Disabi&ty (STD)                                                                                W
                                                                                                                                                                                       :<
    o Dep
    D    endent Term
      Dependent rerm Life
                     Ufe I/ AD&
                            AD&D
                               D                                                                                                                                                       I!:
                                                                                                                                                                                       i:
                                                                                                                                                                                       ;:
    O    ~lll_
                                                       Famay                                                                                                                           <:
                ---                                    Forni.
                                                                                                                                                                                       '"
                                                                                                                                                                                       w
                                                                                                                                                                                       0:
                                                                                                                                                                                       w



                                                                                                                                                            -
                                                                                                                                                                                       •...
                                                                                                                                                                                       i.
                                                                                                                                                 TOIal         nlol                    o
                                                                                                                                                                                       :I:
                                                                                                                                                                                        0;
                                                                                                                                                                                       -g'"
                                                                                                                                                                                       .,
                                                                                                                                                                                       ."'"
                                                                                                                                                                                        •e




                                                                                           /
Products--              ma- lnl« 11le De:albom
Proctuc:a .wlCl1iCl'Yl:01i
~                          ~ llllteS
                                           De:an:,om NatlClnit'
           Graw , IL) Ill IT'iIl'lf.etOdlnlerme      Nlllialal" brand:  a'1d ':heeS!arl
                                                                 llm!Oand':ll
                                 (udll! Sqj New Ycel). Ille t>cilric10!
                                                                                  star ~og081
                                                                        Columbia. thI
                                                                                            alii ~
                                                                                               9 ~ encl/or       ahlUor ~            by 0MrII0rn NaUlHlJtI'I Ldo IRllQn:zo ~
                                                                                                                          p!Md edb)' 1)eal1 lom NIIIIDRDI" I.M
                                                                                                                                                                      l-PQeI'Ir:l
~GftIW,            It) nail Qdes (exd'~ Netltycet).the:OJ:tridct.CDlumllG.,          thl Unlllld Sta1IS
                                                                                         Unl»:l Sta"",\II~       tltancl,.   ~    BnbStlVwgin             GuamanCl              Ccmp
                                                                                                                                                                             Rico.
 9-552-0516       KY .                        .
                                                                                                        VIIJllll lliancb   , 'the Bnii,h Vllllin Island,.
                                                                                                                                                 loland•, GIIIIIII ano p - RIQcl. my
 9-55'2-DS16 KY,                                                                           Page1013
                                                                                           Page 1 af3                                           R030116 I ZS22Z
 Ft ed                                                                                                                                          R030116 I 25222
 filN                                21-C
                                     11.([I U0618
                                            (J 6!8                      o- ·09 2011
                                                                        0.'09'2021                     J.S.
                                                                                                       J.. flynn.  Pulaski
                                                                                                            Flynn. Pula     Cireui!
                                                                                                                        ski Circ wt Clpm
                                                                                                                                     lerk
Case: 6:21-cv-00142-KKC-HAI Doc #: 1-2 Filed: 08/23/21 Page: 9 of 45 - Page ID#: 20
 filed
 filed                          • l..Cl-0 28
                                11-{I-u0628                     O' 09 2011                      J.S.
                                                                                                1.S. Fl~1111. Pula
                                                                                                     flynn.       ,;\d Circ
                                                                                                              Pulaski  Cirruil
                                                                                                                           mt Clerk
                                                                                                                               Clerk



      Dearborn National Life Insurance Co
                                         mpany®
      Dearborn National Life Insurance Company@                                                                          Enrollment and Change Form
                                                                                                                         Enrollment and Change Fonn
                                                                                              Adm inistrative Offi
                                                                                              Administrative       cer. P
                                                                                                              Offices:    .0 . Bax
                                                                                                                        P.O,   Box 7070
                                                                                                                                   707O,llowner>grove.n1ilo1s60S15
                                                                                                                                        , Downers gro\'e. lllms60Sl5

                                                                                                                                                                                  .11




                                                                                                                                                                                        Q)
                                                                                                                                                                                        '"oo
                                                                                                                                                                                        0
                                                                                                                                                                                        0
                                                                                                                                                                                        g
                                                                                                                                                                                        o
                                                                                                                                                                                        0
                                                                                                                                                                                        ,._
                                                                                                                                                                                        '00
                                                                                                                                                                                        ••gco
                                                                                                                                                                                        0
                                                                                                                                                                                        0
                                                                                                                                                                                        o
                                                                                                                                                                                        0
                                                                                                                                                                                        o
                                                                                                                                                                                        0
                                                                                                                                                                                        0

                                                                                                                                                                                        "4i•il'
                                                                                                                                                                                         a,
                                                                                                                                                                                         OI
                                                                                                                                                                                        .x
                                                                                                                                                                                        x
                                                                                                                                                                                         u
                                                                                                                                                                                         u
                                                                                                                                                                                         •
                                                                                                                                                                                         ('lJ
                                                                                                                                                                                        0.
                                                                                                                                                                                        0.




   If you
                benefit I>etCo:nlages. the tDlaJ must equal 100%. (emPloYee is
                  Fr.;tName                 lJIslName                                                                   of PJDeeed. from $llOUSe or driId           .)
  lfm,.,y                                                              Social SecurilJ No.                         Dote ofB'"",       !lela_hlp           ""'CllnI&go
  If<ma,y                                                                                                                                                                         %

                                                                                                                                                                                  %

   Canti"""",                                                                                                                                                                     %
                                                                                                                                                                                  %




  COB RACCONTINUATION
  COIlAA  ONTINUATIONPRIV
                      PRlVllJ:GE
                           ILEGE                                             Pte1JiousJy cove
                                                                             Pteviously         ted with
                                                                                          covllt8d  with group
                                                                                                           g,oup as.
                                                                                                                   .S,
    szart
    Start Oale
          Oal&::                  II   II
                                                                              o
                                                                              O 1.
                                                                                 I, en,,lo
                                                                                    ~yee Yee (1enn   irlallon, 18duc
                                                                                                (Iennilation,  lllducllOl1in   hOUlS,
                                                                                                                     :tlOll in hours, ooUlet
                                                                                                                                        tIlet))                                         "'o0
                                                                                                                                                                                        ~
                                                                                                                                                                                        0
                                                                                                                                                                                        o
     Proje      End .o
          cted End
     Prt>jecled       a1e._ 1_
                     Dale,      I ,I_ _
                                                                     0
                                                                     02.2. Spou  se (divon;e
                                                                           Spa •••• (<liYon:e ftom
                                                                                              from Empl
                                                                                                    Employee,      dealh of
                                                                                                          oyee. dealh    of Employee)
                                                                                                                            Employee}
                                                                                                                                                                                        0
                                                                                                                                                                                        o
                                                                                                                                                                                        0
                                                                                                                                                                                        0
                                                                     O                                                                                                                  "
                                                                     o 33 Depe  ndent C/Oiched
                                                                           Dependent    (reached age    Dtllil,1marn
                                                                                                   age .limit,       eo. no lo~
                                                                                                                 l1al11fId,  Ionllerr aa fjjll 11me Stud
                                                                                                                                         FUU Time   Student.~ ....."
                                                                                                                                                              athet}
                                                                                                                                                                                        '0
                                                                                                                                                                                        0
                                                                                                                                                                                        ••oo
      or                                                             0 4 . Spau
                                                                     04,   S_       & Depe
                                                                                :;e &       ndenl S (divor
                                                                                      Dependents     (divercs
                                                                                                           ce   fram
                                                                                                                from  Employee,
                                                                                                                      Empl         dealh     oIEm"loyee,_1)
                                                                                                                            oyee. $iealh ol .Employee, alher)
                                                                                                                                                                                        a:>
                                                                                                                                                                                        0
  F~. thue pu,pf l&eS of this Notioe, while P.roh                                                                                                                                       0
                                                                                                                                                                                        o
  CF themon.
  CIYtl          Such of   thisfits
                                  NOliGe,while       ibil.e~ by Federal
                                                prohibited      F ~ law, SP.ouse          does not    include                                                                           0
            P<nPgseS
    jyil U~!On.Such    bene
                       benefots     ~y
                                    may .,e
                                        be avail  able under
                                            al/3llab1e under ~estate ~
                                                                     law d     ~s eby
                                                                            provided      does   not indu   de •cl same
                                                                                                                    $lIme-.ex
                                                                                                                          -sex   Domestic PllItner or Party 10.
                                                                                                                             . ,Pomestic P.erti-. pr P~1 o a
                                                                                                                                                                                        o
                                                                                                                                                                                        0
                                                                         d provl   ded t,y,1lhe
                                                                                              he IlOIi.CYh.older_,
                                                                                                 ~ho lde _                  r.
                                                                                                                                                                                        o
                                                                                                                                                                                        0

Pr;idul:U and seivtc:ea marlle1ed 11ndor lho
p~ ~ancl'aeMOhlTlllttceted
(          Gniw, 11.j ln all Slale S(adl
(Downers GIow,It.) n all stRlQ (~New
 9-552.()516 KY
 5-55200516     KY
                                                Dombom NallcNJ" bfaOlf
                                    IoIrtdGrtlo OoatbomNaiIcnaf    brandfI'ld h .s_
                                                                          n1 ""'  , _, •bgo JR~
                                          ldqa Nu YGIIQ. lhe OlS\lld. orColulllllia            -und erMl lbl an4lot
                                                                                     ~ UnlleG Stales
                                                    vat). the: DI3tJid.otC0kmlia. , tl'Jt'IJoltecI
                                                                                     Page
                                                                                     Page2    2 of3
                                                                                                   s i - VIrvon
                                                                                                 of 3
                                                                                                         'llllVlll Iatt.nd$.
                                                                                                                            proitlclcd ty DoarbornNationllr-"lJto ~
                                                                                                                   M4/0I prollfdccl:tlt Owtiom ._ana l"
                                                                                                                   lllands. fle                                  anci~
                                                                                                                                  Bnllll'l "irgln 11Ian11l.Guem uro
                                                                                                                              ,io Bnllah \l,rgtn lllands , Guam'llld
                                                                                                                                                                            ~
                                                                                                                                                                            ~
                                                                                                                                                                     PuoM RIco.
                                                                                                                                                       R030116J Puello
                                                                                                                                                                     Z5222
                                                                                                                                                       R030116 I Z5222
                                                                                                                                                                          Rico.         t•
                                                                                                                                                                                        0.
 filed                          21 I-   1 6-,                   o-
 filed                          11-{ 1.00618                       09 2021
                                                                0.092021                        1.S. f1yun.
                                                                                                J.. Flyn    Pulaski
                                                                                                         n. Pul ask i Circuit Cle,k
                                                                                                                      Circuit Cle rk
 Case: 6:21-cv-00142-KKC-HAI Doc #: 1-2 Filed: 08/23/21 Page: 10 of 45 - Page ID#: 21
     iled
    Filed                       . ?l
                                  ~1-{'J-006~8
                                       I- 61'                                                      J.S. fl.
                                                                                                   J.S.     1m. Pul
                                                                                                        Flynn.  Pulaski  Circuit
                                                                                                                     ski Circ     Clerkk
                                                                                                                              uit Cler



          Dea rborn Nat
          Dearborn      ional Life
                    National  Life Insu
                                   Insurance Company@
                                       rance Com pany®
                                                                                                                             Enr ollment and
                                                                                                                             Enrollment  and Cha
                                                                                                                                             Change  Form
                                                                                                                                                 nge Form
                                                                                                 Adminlstr.ative Offic:
                                                                                                 Adminls1rativo        es: P.O. Box 7070, Down•••
                                                                                                                 OfIices:                         grove,1I1ino1,60515
                                                                                                                                          Dawnersgro ve,lllinots60515
                                                                                        Dependent Chlld
                                                                                        Dependent       (ren) over the age
                                                                                                   ChJld(ren)overtl",  age limit,
                                                                                                                           limit,ndicate  if Full
                                                                                                                                  ndicate if FuUT&me   Studentnt
                                                                                                                                                  Tune S1ude
                                                                                             Of Hand
                                                                                       (FTS) or Han<fK:apped(HDCP).
                                                                                                    "icapped (HOCP).

                                                                                 umber

                                                                                                                           SPOUSE                                                     0)
                                                                                                                                                                                      '"
                                                                                                                                                                                      o
                                                                                                                                                                                      0
                                                                                                                                                                                      0
                                                                                                                                                                                      g'"
                                                                                                                                                                                      ...
                                                                                                                                                                                      o
                                                                                                                                                                                      0
                                                                                                                                                                                      (;
                                                                                                                                                                                      0
                                                                                                                                                                                      en
                                                                                                                                                                                      '"g
                                                                                                                                                                                      o
                                                                                                                                                                                      0
                                                                                                                                                                                      o
                                                                                                                                                                                      0
                                                                                                                                                                                      o
                                                                                                                                                                                      0
                                                                                                                                                                                       0;
                                                                                                                                                                                       QI


       I hereby ~ t to be insun:d and aulhori2:e
                                                                                                                                                                                       .,,Cl'"•
                                                                                                                                                                                      •.
                                                                                                                                                                                      ~
       I hereby                                             deductions, if any.
                  request to be inSUredand auIhori>:edeductions,                 from my ~compensaticn for
                                                                           any, fi'om                        for my
                                                                                                                 my share
                                                                                                                      share afdthe lXlSlof the benefits 10                            '"u.,,
                                                                                                                                                                                       0
       whict l I may be·~          under the
                                   under \he group
                                             group     policy
       on the effec:tive 6le or my coverage, my insura(ies)
       which   I may  be "",tilled                     policy      issued to
                                                              ~es) issued  III\he  Employer
                                                                              #le Empl   oyer listed above.
                                                                                                       above. II unde_that
                                                                                                                                 the .c:ost of the benefits to
                                                                                                                 undetstand that if  if I "'" nQlactively at wod<
                                                                                                                                        I am not agjyely at wodt
                                                                                                                                                                                       •
                                                                                                                                                                                      11.
       on  the oIIec:ttvedlJre  of my coverage.    my
       actively at work that my wver age.may lapse or1em
                                                               nce
                                                        inSUlllru:ewill nat beg
                                                                   WIllnot      ••
                                                                            begin  untillhe  day  I return  IDW<Xk.   IlIlllersland
                                                                                   until !he day re11nn to work. I l.lldersland that   Ihat IIdo    not remain
                                                                   linate. For
                                                                                                                                             f I do notnsmaln
       adively8lworklt1at
       at                       mya>verall"   may    lapse  ar1efminale.        those
                                                                           FarIhose'"""""BeS
                                                                                       awer   ages   I have
                                                                                                       have  decrllllld,
                                                                                                             decfn       I underliland\hilt    If  _lDenreil
                                                                                                                   ed, I undersGnd 1tial if J ch0oSe to enroll
       at a later date,
          a later        my cost
                  dale, my   CllSl may be highe
                                   may be  higher,- and
                                                    and aa health
                                                            heaIlh quest"""""",    may be
                                                                   questionnaire may      be reqLi
                                                                                             reqWed.
                                                                                                   red.
      Fraud Waming: Any person who knowingly,
      Fraud Waming: Any person who knowingly, aod
      appli
                                                          with imen
                                                      and with  intentt to
                                                                        to defraud
                                                                           defraud any    insLJlallce
                                                                                     any insur        company
                                                                                               ance c.om   pany C('other   person, files an
                                                                                                                 or .other perso
           cation for insurance or a statement of claim                                                                           n, files an
      of misleading, onna
      of misleading,        fit
      apprlCalion for insurance  or a statement of clam conta
                             tion conc
                         0nnation       erning any
                                  concerning   any fact
                                                               ining any
                                                         containing   any materiaDy
                                                        material them> comm
                                                   fact ma1eriallherto
                                                                            mate
                                                                          commits
                                                                                 rially false
                                                                                        false information
                                                                                              inl'lm
                                                                                    a fraudulent
                                                                                its a
                                                                                                     nation
                                                                                                   insurance
                                                                                      fraudulent insur
                                                                                                            or
                                                                                                            or conceals,
                                                                                                               conc
                                                                                                         ance act,
                                                                                                                     eals, for the P\ofIlO5e
                                                                                                                           for the pwpo
                                                                                                               act. which is a crime. se
                                                                                                                    which is a crime .

                                                                                                                                                                                      <0
                                                                                                                                                                                      '";;\
¢     EMP lOY EE~ lUR E
~EMPlOYEEooll1JRE
      Waiv  er of
      W.I••••. of Cove
                  eo-""'9e;
                         riige:     /
                                              ~       r~
                                              ~~ . jJ r ~          /
                                                                                                                                                                                      N
                                                                                                                                                                                      e
                                                                                                                                                                                      0:
                                                                                                                                                                                      w
                                                                                                                                                                                      "::
      I 00 NOT WISH 10 ENROLL at this time
      arran NOT WISH TO ENROll at lhis lime and
      I DO geme                                    and unde rstand thel
                                                       undetstlnd  that 1he
                                                                        the oppor1
                                                                            opporl.onity10enroll  at any
                                                                                  Unily to enroll at any future
                                                                                                         futu-e fme
                                                                                                                time willbe  oubjed IIIsuth
                                                                                                                     will be atbje d to such
                                                                                                                                                                                      J:
      anangements     ,,!mayy be
                  nts ~ma       be made
                                   made with the
                                             the comp
                                                 company
                                                      any                                                                                                                             3:
       EMPLOYEE SIGN
       EMPlOYEE S1GNAllJRE
                    AlUUZ
                                         -- -- -- -- ---- -- -- -- -                                                                                      DATE         II   /
                                                                                                                                                                            I
                                                                                                                                                                                      '"
                                                                                                                                                                                      <II
                                                                                                                                                                                      W
                                                                                                                                                                                      0:
                                                                                                                                                                                      W
                                                                                                                                                                                      l-

                                                                                                                                                                                      i.
                                                                                                                                                                                      o
                                                                                                                                                                                      J:
                                                                                                                                                                                       u
                                                                                                                                                                                       '"
                                                                                                                                                                                      ...",
                                                                                                                                                                                       '"
                                                                                                                                                                                       c
                                                                                                                                                                                      ;;
                                                                                                                                                                                      ';;
                                                                                                                                                                                       e




                           ~
                           •


    PIDducls •lid serw:es JMJlcaled under Ille Oem1lo
    ProdI.ctl.M   serw:es ITIIIlbtecl LlI"I~ Ole De.llfbcmm Nllliclllll" tnncI'lInd
                                                            NZI1ichlI'"              =
                                                                         tmlnll mi 111e
                                                                                      k ~ ~t,;o n  ~ ~~ and/or
                                                                                                                            p""'1dacl by
                                                                                                                     and/or pl'Olndecl     Celrttom NlIliona~ 1Jte lRwrara Ccntpeny

                                                                                                                                                               =
    (Ocr,o,non GIOVI:, IL} 11 all :SIIIIIII ( ~ New Y0111),                                                                            by Oea1'0m Nalionar a~~
                       ILlflli/l :staIM (~                    Ille D1l1!i:t
                                                  New Yortr,l.Jheo DISl1i:tor    Colinnbat. !he
                                                                             af Columbia,   !he U1i!ed
                                                                                                L.k1i1Ie4
                                                                                                       Stalr:i v~
    (Dowr1oI:q ~
     9-552--0516 KY
                                                                                                       S3:a    Vrrgm l&Iands. thft Smz..,h V-vn bland
                                                                                                                     lllandl. 1tle Bti1mh V#g'1 Islands••, Guam and PuetlO RICD
                                                                                                                                                           Guamaftd
     9-SS2-l)51SKY                                                                           Page33 ••
                                                                                            Page      of 3                                           R03011S I Pueno Rico
                                                                                                                                                     R030116 I 'Z5'222
    Filed                          11 -CI-t 618                     i 09 1011
    filed                          !1-(,I-006~8                    Oi'09 ~O!l                      J.S. Fl~lIn.Pulaski
                                                                                                   J.. Fl.               Circui!
                                                                                                           lID. Pula ski Circ uit Clerk
                                                                                                                                   lerk
                Case: 6:21-cv-00142-KKC-HAI Doc #: 1-2 Filed: 08/23/21 Page: 11 of 45 - Page ID#: 22
  AOC-E-105                      Sum Code: Cl                                                        --or ORIGTI AL DOCC~IL ·r
  Rev. 9-14                                                                                          08 1 , } •   :           "'   t)j~8
                                                                                                     960@ urt:
  Commonwealth of Kentucky
  Court of Justice Courts.ky.gov                                                                           County: PULASKI
  CR 4.02; Cr Official Form 1                                       CIVIL SUMMONS


Plantiff, COLSTON, CHRISTINA VS. FOX, ESTATE OF JAME ET AL , Defendant



      TO: BETTER SOURCE EBNEFIT COMPANY, INC
                  340 CLIFTY STREET SUITE 4
                  C/O JOHN D. CLAY, REGISTERED AGENT
                  SOMERSET, KY 42501

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you , judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the           CD'
document delivered to you with this Summons.                                                                                               0
                                                                                                                                           '<t
                                                                                                                                           co
                                                                                                                                           N
                                                                                                                                           !!:..
                                                                                                                                           a:
                                                                                                                                           w
                                                                                                                                           ::.::
                                                                         Isl J.S. Flynn, Pulaski Circuit                                   ~
                                                                                                                                           i:
                                                                        ClerK                                                              ~
                                                                        Date: 7/9/2021                                                     <
                                                                                                                                           (/)
                                                                                                                                           w
                                                                                                                                           a:
                                                                                                                                           w
                                                                                                                                           1-
                                                                                                                                           z
                                                                                                                                           0
                                                                                                                                           ::c
                                                                                                                                            ai
                                                                                                                                            Cl
                                                                                                                                           '0
                                                                                                                                            ::,
                                                                                                                                           -,
                                                                                                                                            Cl
                                                                                                                                            C

                                                                    Proof of Service                                                       :s'ijj
                                                                                                                                            ~
                                                                                                                                           ll.
     This Summons was:

D     Served by delivering a true copy and the Complaint (or other initiating document)

          To:

D Not Served because:                                                                                                                      ...
                                                                                                                                           0
                                                                                                                                           0
                                                                                                                                           0



                                                                                                                                           -
                                                                                                                                           0
      Date: _ _ _ _ _ _ _ _ , 20 _ __                                                                                                      0
                                                                                                                                            0
                                                                                                               Served By
                                                                                                                                           0
                                                                                                                                           0
                                                                                                                                           0
                                                                                                                                           0
                                                                                                                                           0
                                                                                                                      Title
                                                                                                                                           0
Summons ID: @00000183441
CIRCUIT: 21-Cl-00628 Certified Mail



                                                                                                                      eFiled
COLSTON, CHRISTINA VS. FOX, ESTATE OF JAME ET AL

                                                                      Page 1 of 1
11111111111111111111111111111111111111111111111111111111111111111
                Case: 6:21-cv-00142-KKC-HAI Doc #: 1-2 Filed: 08/23/21 Page: 12 of 45 - Page ID#: 23
  AOC-E-105                      Sum Code: Cl                                                       . -01 ORIGTI AL DOCV. 1£. -r
  Rev. 9-14                                                                                         OS/ .~ j/,:   ~   6~8
  Commonwealth of Kentucky
                                                                                                    960@ urt: CIRCUIT
  Court of Justice Courts.ky.gov                                                                          County: PULASKI
  CR 4.02; Cr Official Form 1                                       CIVIL SUMMONS


Plantiff, COLSTON, CHRISTINA VS. FOX, ESTATE OF JAME ET AL, Defendant



      TO: DEARBORN GROUP, INC C/O EDWINA. BANDEROWI
          36497 N OLD WOODS TRAIL
                  GURNEE, IL 60031

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.
                                                                                                                                   CD°
                                                                                                                                   0
                                                                                                                                   '<t
                                                                                                                                   co
                                                                                                                                   N
                                                                                                                                   !!:..
                                                                                                                                   a:
                                                                        /s/ J.S. Flynn, Pulaski Circuit                            w
                                                                                                                                   ::.::
                                                                        ClerK                                                      ~
                                                                        Date: 7/9/2021                                             i:
                                                                                                                                   ~
                                                                                                                                   <
                                                                                                                                   (/)
                                                                                                                                   w
                                                                                                                                   a:
                                                                                                                                   w
                                                                                                                                   1-
                                                                                                                                   z
                                                                                                                                   0
                                                                                                                                   ::c
                                                                                                                                    ai
                                                                                                                                    Cl
                                                                                                                                   '0
                                                                                                                                    ::,
                                                                                                                                   -,
                                                                                                                                    Cl
                                                                                                                                    C

                                                                    Proof of Service                                               :s"ijj
                                                                                                                                    ~
                                                                                                                                   ll.
     This Summons was:

D     Served by delivering a true copy and the Complaint (or other initiating document)

          To:

D Not Served because:                                                                                                              ...
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0



                                                                                                                                   -
                                                                                                                                   0
      Date: _ _ _ _ _ _ _ _ , 20 _ __                                                                                              0
                                                                                                                                    0
                                                                                                              Served By
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                Title
                                                                                                                                   0
Summons ID: @00000183440
CIRCUIT: 21-Cl-00628 Certified Mail



                                                                                                                eFiled
COLSTON, CHRISTINA VS. FOX, ESTATE OF JAME ET AL

                                                                      Page 1 of 1
11111111111111111111111111111111111111111111111111111111111111111
                Case: 6:21-cv-00142-KKC-HAI Doc #: 1-2 Filed: 08/23/21 Page: 13 of 45 - Page ID#: 24
  AOC-E-105                      Sum Code: Cl                                                        • -01 ORIG!\ AL DOCV. 1£. -r
  Rev. 9-14                                                                                          OS/ .~ j/,:   ~ lr-01)§~8
  Commonwealth of Kentucky
                                                                                                     960@ urt:   CIRCUIT
  Court of Justice Courts.ky.gov                                                                           County: PULASKI
  CR 4.02; Cr Official Form 1                                       CIVIL SUMMONS


Plantiff, COLSTON, CHRISTINA VS. FOX, ESTATE OF JAME ET AL, Defendant



      TO: ESTATE OF JAME FOX
                  BRIAN FOX, ADMINISTRATOR
                  333 FAREHARN DRIVE
                  VENICE, FL 34293

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you , judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the    CD°
document delivered to you with this Summons.                                                                                        0
                                                                                                                                    '<t
                                                                                                                                    co
                                                                                                                                    N
                                                                                                                                    !!:..
                                                                                                                                    a:
                                                                                                                                    w
                                                                                                                                    ::.::
                                                                         Isl J.S. Flynn, Pulaski Circuit                            ~
                                                                                                                                    i:
                                                                        ClerK                                                       ~
                                                                        Date: 7/9/2021                                              <
                                                                                                                                    (/)
                                                                                                                                    w
                                                                                                                                    a:
                                                                                                                                    w
                                                                                                                                    1-
                                                                                                                                    z
                                                                                                                                    0
                                                                                                                                    ::c
                                                                                                                                     ai
                                                                                                                                     Cl
                                                                                                                                    '0
                                                                                                                                     ::,
                                                                                                                                    -,
                                                                                                                                     Cl
                                                                                                                                     C

                                                                    Proof of Service                                                :s'ijj
                                                                                                                                     ~
                                                                                                                                    ll.
     This Summons was:

D     Served by delivering a true copy and the Complaint (or other initiating document)

          To:

D Not Served because:                                                                                                               ...
                                                                                                                                    0
                                                                                                                                    0
                                                                                                                                    0



                                                                                                                                    -
                                                                                                                                    0
      Date: _ _ _ _ _ _ _ _ , 20 _ __                                                                                               0
                                                                                                                                     0
                                                                                                               Served By
                                                                                                                                    0
                                                                                                                                    0
                                                                                                                                    0
                                                                                                                                    0
                                                                                                                                    0
                                                                                                                 Title
                                                                                                                                    0
Summons ID: @00000183439
CIRCUIT: 21-Cl-00628 Certified Mail



                                                                                                                 eFiled
COLSTON, CHRISTINA VS. FOX, ESTATE OF JAME ET AL

                                                                      Page 1 of 1
11111111111111111111111111111111111111111111111111111111111111111
                Case: 6:21-cv-00142-KKC-HAI Doc #: 1-2 Filed: 08/23/21 Page: 14 of 45 - Page ID#: 25
  AOC-E-105                      Sum Code: Cl                                                       --or ORIGTI .-\L DOCL IL ·r
  Rev. 9-14                                                                                         08 1    1 jl,:       ~  §~8
  Commonwealth of Kentucky
                                                                                                    960@ urt:        CIRCUIT
  Court of Justice Courts.ky.gov                                                                           County: PULASKI
  CR 4.02; Cr Official Form 1                                       CIVIL SUMMONS


Plantiff, COLSTON, CHRISTINA VS. FOX, ESTATE OF JAME ET AL , Defendant



      TO: DEARBORN GROUP, INC C/O EDWINA. BANDEROWI
                  701 E 22ND STREET
                  LOMBARD, IL 60148

The Commonwealth of Kentucky to Defendant:
DEARBORN GROUP, INC C/O EDWINA. BANDEROWI

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.
                                                                                                                                   CD'
                                                                                                                                   0
                                                                                                                                   '<t
                                                                                                                                   co
                                                                                                                                   N
                                                                                                                                   !!:..
                                                                                                                                   a:
                                                                        /s/ J.S. Flynn, Pulaski Circuit                            w
                                                                                                                                   ::.::
                                                                        ClerK                                                      ~
                                                                        Date: 7/21/2021                                            i:
                                                                                                                                   ~
                                                                                                                                   <
                                                                                                                                   (/)
                                                                                                                                   w
                                                                                                                                   a:
                                                                                                                                   w
                                                                                                                                   1-
                                                                                                                                   z
                                                                                                                                   0
                                                                                                                                   ::c
                                                                                                                                    ai
                                                                                                                                    Cl
                                                                                                                                   '0
                                                                                                                                    ::,
                                                                                                                                   -,
                                                                                                                                    Cl
                                                                                                                                    C

                                                                    Proof of Service                                               :s"ijj
                                                                                                                                    ~
                                                                                                                                   ll.
     This Summons was:

D     Served by delivering a true copy and the Complaint (or other initiating document)

          To:

D Not Served because:                                                                                                              ...
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0



                                                                                                                                   -
                                                                                                                                   0
      Date: _ _ _ _ _ _ _ _ , 20 _ __                                                                                              0
                                                                                                                                    0
                                                                                                               Served By
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                     Title
                                                                                                                                   0
Summons ID: @00000183656
CIRCUIT: 21-Cl-00628 Certified Mail



                                                                                                                     eFiled
COLSTON, CHRISTINA VS. FOX, ESTATE OF JAME ET AL

                                                                      Page 1 of 1
11111111111111111111111111111111111111111111111111111111111111111
Filed
 Case:            21-CI-00628
          6:21-cv-00142-KKC-HAI             J.S. Flynn.
                                Doc #: 1-2 Filed:       Pulaski
                                                  08/23/21      Circuit
                                                             Page:   15Cleric
                                                                        of 45 - Page ID#: 26
                                                                       NOT ORIGLV AI. DOCC\UNT
                                                                       08/0911021 02:10~5~ P~I
                                                                       96052

                                  COllviMONWEALTH OF KENTUCKY
                                   PULASKI CIRCUIT COURT
                                      CASE NO: 21-CI- 00628


    CHRISTINA COLSTON                                            PLAINTIFF

    vs.

    ESTATE OF JAMES FOX, ET AL                                  DEFENDANTS

                                                  ANSWER

            Comes now the Defendant, Estate of James Fox, by Brian Fox as Administrator,

   by and through Counsel and for his Answer to Plaintiff's Complaint, state as follows:

            1. That Plaintiff fails to state a cause of action upon which relief can be

   granted.

            2. That this Defendant is without sufficient information to form a belief as to the

   allegations set forth in paragraphs 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 and 14 of Plaintiff's

   Complaint and therefore, deny tJr1e same.


           3. As an affirmative defense, Defendant states iliat some or all claims set

   forth in Plaintiff's Complaint are barred by the applicable statute of limitations.

           5. As an affirmative defense, this Defendant states that some or all of Plaintiff's

  damages are the result of Plaintiff's negligence and/or the n egligence/actions of fuird-

  parties, including Defendant, Dearborn Group, Inc. and Defendant, Better Source
                                                                                                         M
                                                                                                         0
  Benefit Company, Inc. over whom this Defendant had no knowledge or control.                            0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         ...
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0

                                                                                                         1/)
                                                                                                         z
                                                                                                         <(




Filed             21-CI-00628      0 7/216/2021     J .S. Flynn. Pulaski Circuit Cleric
Filed          21-CI-00628 07Doc
 Case: 6:21-cv-00142-KKC-HAI
                             1216/2021     J.S. Flynn.
                                   #: 1-2 Filed:       Pulaski
                                                 08/23/21      Circuit
                                                            Page:   16Cleric
                                                                       of 45 - Page ID#: 27
                                                             NOT ORIGLV AI. DOCC\UNT
                                                             08/0911021 02:10~5~ P~I
                                                             96052

              6. This Defendant relies: on all other applicable defenses discovered during

    these proceedings.

                                                  CROSS CLAIM

           Comes now the Defendant, Estate of James Fox, by Brian Fox as

    Administrator, by and through Counsel and for his Cross Oaim against Defendant,

    Dearborn Group, Inc. and DeJfendant, Better Source Benefit Company, Inc. state as

   follows:

          In the event Plaintiff prevails in her claim against Defendant, Estate of James Fox,

   by Brian Fox as Administrator, Defendant states that some or all of Plaintiff's damages

   are the result of the negligence/ actions of third-parties, including Defendants,

   Dearborn Group, Inc. and Defendant, Better Source Benefits, Inc. over whom the

   Defendant had no knowledge or control. As such Defendant, Estate of James Fox, by

   Brian Fox as Administrator, would be entitled to indemnification from the remaining

   Defendants and/ or apportionment.

          WHEREFORE, Defendant, Estate of James Fox, by Brian Fox as Administrator,

   Pray for the following relief:

          1.       For the Complaint of Plaintiff be dismissed with prejudice;

          2.       For the Court to deny the relief requested in Plaintiff's Complaint;

         3.        In the event of liability indemnification and/ or apportionment is
                                                                                                 M
                                                                                                 0
  requested of the remaining Defendants;                                                         0
                                                                                                 0
                                                                                                 0
                                                                                                 0
                                                                                                 0
                                                                                                 N
                                                                                                 0
         4.        For all other relief which this Defendant may appear entitled, including      0
                                                                                                 0
                                                                                                 0
                                                                                                 0

                                                                                                 1/)
                                                                                                 z
                                                                                                 <(




Filed              21-CI-00628      07/216/2021    J.S. Flynn. Pulaski Circuit Clerk
Filed          ~l-CI-006.28
 Case: 6:21-cv-00142-KKC-HAI07Doc
                              1216/2021     J.S. Flynn.
                                    #: 1-2 Filed:       Pulaski
                                                  08/23/21      Circuit
                                                             Page:   17Clerk
                                                                        of 45 - Page ID#: 28
                                                                        NOT ORIGL'°' AL DOCL\UNT
                                                                        08/0911021 02:10;5.t P~I
                                                                        96052

    interests, costs, and attorney fees.




                                       Hon. John Fortner KBA 22980
                                         Attorney for Defendant, Estate of James Fox,
                                        by Brian Fox as Administrator
                                            526 Greenup Street
                                           Covington, KY 41011
                                              (859) 491-1665


                                      CERTIFICATE OF SERVICE
   I hereby certify that a copy of thiis response was sent via US Mail to Hon. Michelle Wilson
   Jones, P.O. Box 888, Whitley City, KY 42653, Attorney for Plaintiff; Dearborn Group, Inc.
   c/0 Registered Agent Edwin A. Banderowicz 36497 N Old Woods Trail, Gurnee, IL
   60031; and, Better Source Benefit Company, Inc c/ o John D. Clay 340 Clifty St., Suite 4,
   Somerset, KY 42501, on this lJ ~ay of July, 2021.




                                                John Fortner




                                                                                                   M
                                                                                                   0
                                                                                                   0
                                                                                                   0
                                                                                                   0
                                                                                                   c:,
                                                                                                   0
                                                                                                   M
                                                                                                   0
                                                                                                   c:,
                                                                                                   c:,
                                                                                                   0
                                                                                                   0

                                                                                                   1/)
                                                                                                   z
                                                                                                   <(




Filed           21-CI-00 628     0 7/216/2021         J.S. Flynn. Pulaski Circuit Clerk
 Case:
Filed             21-C-I-00628
          6:21-cv-00142-KKC-HAI0i/19/2021     J.S. fl)mt.
                                  Doc #: 1-2 Filed:       PulaskiPage:
                                                    08/23/21      Circuit18Clerk
                                                                            of 45 - Page ID#: 29
                                                                             .·or ORIGL\' .-\I. DOCl'M['.'iT
                                                                             08 09/2021 02:11 :Si P:\l
                                                                             96052

                                     COMMONWEALTH OF KENTUCKY
                                         PULASKI CIRCUIT COURT
                                               DIVISION II
                                       CIVIL ACTION NO. 2 I-CI-00628

         CHRJST lNA COLSTON,                                                                     PLAfNTIFF


         v.

         ESTATE OF JAMES FOX, el al.                                                       DEFENDANTS


                    AFFIDAVIT IN SUPPORT OF DEFENDANT BETTERSOURCE BENEFIT
                             COMPANY, INC.'S MOTIO TO DISMISS


        State of Kentucky
                                              ss:
        County of Pulaski

               Comes now Mrs. Kathy Walters Clay, being first duly cautioned and sworn, and hereby
        deposes and states the following:

              I.    I am over the age of 18 and am competent to testify as to the matters in this Affidavit.

              2.    I received an emai l from Mr. Chris Hail of D.C. Trimble on July 1, 2020, a true and
                    accurate copy of which is attached as Exhibit 1.

              3.    I forwarded the information received from Mr. Hail on July 1, 2020, to Dearborn, a true
                    and accurate correct copy of which is attached as Exhibit 2.

              4.    Bettersource received a two-star Google Review from an individual named Christina
                    Colston in the fa ll of 2020, a copy of which is attached as Exhibit 3.



        FURTHER AFFIANT SAYETH NAUGHT

                                                            <     (~L D ~.C~-
                                                                AFFIANT

               \ SVyorn to and subscribed in my presence by
               ~ 0\ y\          ,2021.
                                                                 /{aJnv /JJ ~fav       on this   d1. day of    O>
                                                                                                               0
                                                                                                               0
                                                                                                               0



                                                                                                               -....
                                                                                                               0
                                                                                                               0

                                                                                                               0
                                                                                                               0
                                                                                                               0
                                                                                                               0
                                                                                                               0
                                                                                                               0



        My Commission Expires:       s,l q j 20 aLI                         AMY J TUCKER
                                                                       Notary Public-State at Large
                                                                    KENTUCKY· Notory ID II KYNP6621
                                                                    My Comm1ss1on Expires 05-09-2024
Filed                21..£1- 00618      0 7/29'2011
Case:
iled  6:21-cv-00142-KKC-HAI
              2 -CI- 618
                      1
                                        J.S. 08/23/21 Page: 19 of 45 - Page ID#: 30
                            Doc #: 1-2 Filed:




                            EXHIBIT 1




                                                                                      (I')
                                                                                      0
                                                                                      C)
                                                                                      0



                                                                                      -
                                                                                      C
                                                                                      0




                            EXHIBIT 1
                                                                                       0
                                                                                      NI
                                                                                      0
                                                                                      0
                                                                                      C)
                                                                                      0
                                                                                      Q,

                                                                                      u..
                                                                                      LI..
                                                                                      c(




filed        11-CI-       6.-8            J.S. L. :nn. ulaski Ci cwt Cle
Filed          21-CI-00628
 Case: 6:21-cv-00142-KKC-HAI07/29/2021    J.S. Flynn.
                              Doc #: 1-2 Filed:       Pulaski
                                                08/23/21    Page:   20Clem
                                                               Circuit of 45 - Page ID#: 31
                                                             . ·oT ORIG~ AL DOCri'.\H:\"T
                                                             08/09/2021 02:11:57 P~I
                                                             96052
 Kath

From:                             Chris Hail <chris.hail@dctrimble.com >
Sent:                             Wednesday, July 01, 2020 10:17 AM
To:                               Kathy
Subject:                          RE: DC Trimble Inc / Needed Additional Info



Ka t hy,

Jim Fox hire date - 12/20/2018

Also for Jim, he did not have the beneficiary in to me when I turned everything in yesterday. He text it to me this
morning.
Christina Colston
SS#
Address - 1297 Mine 18 Road Strunk, KY 42649

Joe Sworden hire date - S/14/2019

Sorry I missed you dear! Hope to see you soon.


From: Kathy <kathy@bettersourcebenefits.com>
Sent: Wednesday, July 01, 2020 10:03 AM
To: Chris Hail <chris.hail@dctrimble.com>
Subject: FW: DC Trimble Inc/ Needed Additional Info

Chris,

Please let me know the dates of hire for James Fox and Joseph Sworden.

They will be processed once Logan Lavelle receives this info.

Sorry I missed you yesterday I

Thanks,

Kathy


From: John Clay <j.clay@bettersourcebenefits.com>
Sent: Wednesday, July 01, 2020 9:53 AM
To: Kathy <kathy@bettersourcebenefits.com>
Subject: Fwd: DC Trimble Inc/ Needed Additional Info
                                                                                                                      "'
                                                                                                                      0
                                                                                                                      0
                                                                                                                      0



                                                                                                                      -
                                                                                                                      0
                                                                                                                      0

                                                                                                                      0
John Clay                                                                                                             (")
                                                                                                                      0
                                                                                                                      0
Benefits Adviser & Consultant I Speaker I Author                                                                      0
                                                                                                                      C>
                                                                                                                      0
BetterSource Benefits® and Performance Based Strategies
                                                                                                                      LL
340 Clifty Street                                                                                                     LL
                                                                                                                      <
Suite 4
                                                            1
Filed               21-CI-00628        0 7/29/2021         J.S. Flynn, Pulaski Circuit Cleric.
Filed            21-CI-00628
 Case: 6:21-cv-00142-KKC-HAI 0i/19/2021    J.S. fl~110.
                               Doc #: 1-2 Filed:        PulaskiPage:
                                                  08/23/21      Circuit
                                                                      21Clerk
                                                                         of 45 - Page ID#: 32
                                                               -·or ORIGL'\" AL nocrMI~T
                                                               08·09'2021 02:11:57 P~l
Somerset, KY 42501                                             96052
606 678-0583 - Office
606 305-8525 - Cell
www.bettersourcebenefits.com
        This e-mail, including attachments, may include confidential and/or proprietary information, and may be
        used only by the person or entity to which it is addressed. If the reader of this e-mail is not the intended
        recipient or his or her authorized agent, the reader is hereby notified that any dissemination,
        distribution or copying of this e-mail is prohibited. If you have received this e-mail in error, please notify
        the sender by replying to this message and delete this e-mail immediately.


Begin forwarded message:

        From: Shelly Anderson <shellyanderson@llhins.com>
        Date: July 1, 2020 at 8:41:27 AM CDT
        To: John Clay <j.clay@bettersourcebenefits.com>
        Subject: DC Trimble Inc / Needed Additional Info



        Good Morning,

        We received the applications for James Fox and Joseph Sworden, however we need their dates of
        hire. Can you please send me their dates of hire?

        Thank you,
        Shelly Anderson
        Service Advisor
        11420 Bluegrass Parkway
        Louisville, KY 40299
        Direct: 502.657.2387 Main: 502.499.6880



                     LOGAN LAVELLE HUNT
                                                   a She1>lle1c.l :)a r t q e•

        CONFIDENTIALITY NOTICE: The information contained with this transmission are the private, confidential
        property of the sender, and the material is privileged communication intended solely for the individual(s)
        indicated. If you are not t he intended recipient, you are hereby notified that any review, disclosure, copying,
        distribution or the taking of any other action relevant to the contents of this t ransmission are strictly prohibited.
        If you have received this transmission in error, please contact the sender by reply email and destroy all copies of
        the original message.

        IMPORTANT NOTE REGARDING INSURANCE COVERAGE: Shepherd Insurance will not be deemed to have
        accepted any electronic communica tion unless Shepherd Insurance provides the sender with an affirmative
        acknowledgement verifying receipt and action upon the communication. Insurance coverage requested via
        electronic mail is NOT legally binding until you have received direct confirmation from Shepherd Insurance. As a         ~
                                                                                                                                 0
        result, insurance coverage cannot be added, deleted or otherwise changed using the email system unless and               0
                                                                                                                                 0
                                                                                                                                 0
        until it is confirmed in writing by Shepherd Insurance or your insurance carrier.                                        0

                                                                                                                                 'o
                                                                                                                                 "<t
                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                 0
                                                                                                                                 0

                                                                                                                                 IL
                                                                                                                                 ~
                                                              2

filed                21-CI-00628         07/29/2021          J.S. flynn. Pulaski Circuit Clerk
              2 -CI- 628
Case: 6:21-cv-00142-KKC-HAI -Doc
                             29/.,. #:
                                     211-2 Filed:
                                            J.S. 08/23/21 Page: 22 of 45 - Page ID#: 33




                         EXHIBIT 2




                                                                                          (I')
                                                                                          0
                                                                                          0
                                                                                          Q



                                                                                          -
                                                                                          0
                                                                                          0




                         EXHIBIT 2
                                                                                          0
                                                                                          In
                                                                                          =
                                                                                          0
                                                                                          0
                                                                                          0
                                                                                          Q




Fil           _ -CI-   618    ..,L 12 2     J.S. Lynn. Pulas . Ci cuit Cle
 Filed          21-CI-00628
  Case: 6:21-cv-00142-KKC-HAI0i/29/2021    J.S. fl)nn.
                               Doc #: 1-2 Filed:       Pulaski
                                                 08/23/21            23Clerk
                                                               Circuit
                                                             Page:      of 45 - Page ID#: 34
                                                             . ·oT ORIG~ AL DOCl'l\1£.'.\T
                                                              08/09'2021 02:11:57 PM
                                                              96052
Kath

From:                                Kathy
Sent:                                Wednesday, July 1, 2020 11:37 AM
To:                                  AncillaryQuestions@mydearborngroup.com
Cc:                                  John Clay
Subject:                             RE: ADDING TWO NEW MEMBERS TO THE GROUP# F0215641 DC TRIMBLE, INC.
                                     CASE# l -159460519



Good morning,

So sorry for that!

James Fox hire date : Jim Fox hire date -12/20/2018



Joseph Sworden Hire date: Joe Sworden hire date - 5/14/2019



Beneficiary info: James Fox Beneficiary information:

Christina Colston
SSfl
Address - 1297 Mine 18 Road Strunk, KY 42649




From: AncillaryQuestions@mydearborngroup.com <AncillaryQuestions@mydearborngroup.com>
Sent: Tuesday, June 30, 2020 6:27 PM
To: Kathy <kathy@bettersourcebenefits.com>
Subject: RE: ADDING TWO NEW MEMBERS TO THE GROUP# F0215641 DC TRIMBLE, INC. CASE#l-159460519

Dear Valued Customer,

Thank you for contacting us. We will send a confirmation email once your transaction or inquiry has been completed.

If you have any questions, you may also contact our customer support team at (800)721-7987 from 7:00 AM to 7:00 PM CST and
reference the case number in the subject line.

Please note our administrative forms may be found on our website at www.mydearborngroup.com.



Administrative Office: 701 E. 22nd St. Suite 300, Lombard, IL 60148.                                                         a,
Customer Service Fax: 312-540-8515 I Membership Fax: 312-240-0143
                                                                                                                             0
                                                                                                                             0
                                                                                                                             0
Telephone: 800-721-7987 I Email: AncillaryQuestions@mydearborngroup.com
                                                                                                                             -
                                                                                                                             0
                                                                                                                             0

                                                                                                                             0
                                                                                                                             U>
[THREAD ID: 1·2MXSIQ)                                                                                                        0
                                                                                                                             0
                                                                                                                             0
                                                                                                                             0
                                                                                                                             0
-·---Original Message-----
                                                                                                                             IL
From: MAIL@SF-NOTIFICATIONS.COM                                                                                              IL
                                                                                                                             c(
Sent: 6/30/2020 05:26:20 PM
                                                                1

 filed               21-CI-00628          07/2912021           J.S. Flynn, Pulaski Circuit Clerk
 Case: 6:21-cv-00142-KKC-HAI
Filed                21-CI-00628                      J.S. Flynn.
                                          Doc #: 1-2 Filed:
                                      0i'/.29/2021                PulaskiPage:
                                                            08/23/21       Circuit24
                                                                                   Clerk
                                                                                     of 45 - Page ID#: 35
                                                                         . ·oT ORIG~ .-\L DOCL\U~T
                                                                         08 f0912011 02:11:57 P~I
To: AncillaryQuestions@mydearborngroup.com                               960 52
Subject : ADDING TWO NEW MEMBERS TO THE GROUPII F0215641 DC TRIMBLE, INC. CASE/#1·159460519




          Citrix ShareFile
             Kathy Clay has sent you files.                                                            Expires 12/27/20


               A note from Kathy :
               Good afternoon,

               Today we are adding two new members, Joseph Sworden and James Fox to the Group F0215641 DC
               Trimble Inc.

               They are new hires for the 07-01-2020 open enrollment. Their enrollment applications are attached for
               you to use in processing this request.

               If you need anything, please let me now!

               Thanks,

               Kathy Clay
               BetterSource Benefits
               606-678-0583




              Download


             Trouble with the above link? You can copy and paste the following URL into your web browser:
             https://bettersource.citrixdata.com/d-0c8d739a5d7949d4



          ShareF1le is a tool for sending, receiving, and organizing your business files online. It can be used as a
          password-protected area for sharing information with clients and partners, and it's an easy way to send files that
          are too large to e-mail.


          Powered By C1tnx ShareFi'e 2020



Disclaimer

The information contained in this communication is confidential, private, proprietary, or otherwise privileged and is
intended only for the use of the addressee. Unauthorized use, disclosure, distribution or copying is strictly prohibited
and may be unlawful. If you have received this communication in error, please notify the sender immediately.

                                                                                                                               "'
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0
                                                                                                                               t--
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0
                                                                                                                               0

                                                                                                                               u..
                                                                                                                               u..
                                                                                                                               <
                                                                  2

 Filed                   21-CI-00628        0 i'/29 .2021          J.S. flynn. Pulaski Circuit Clerk
Case:
il            l -CI- 61
      6:21-cv-00142-KKC-HAI IDoc
                              91,, #:      J.S. 08/23/21 Page: 25 of 45 - Page ID#: 36
                                   21 1-2 Filed:




                          EXHIBIT 3




                                                                                         C>
                                                                                         0
                                                                                         0
                                                                                         0



                                                                                         -
                                                                                         0
                                                                                         C)




                          EXHIBIT 3
                                                                                         0
                                                                                         co
                                                                                         0
                                                                                         0
                                                                                         0
                                                                                         0
                                                                                         0

                                                                                         u..
                                                                                         LL.
                                                                                         <


Filed         .21-CI-   6.-8               J.S. Lynn: Pulas . Ci cui Cle
                  Case: 6:21-cv-00142-KKC-HAI Doc #: 1-2 Filed: 08/23/21 Page: 26 of 45 - Page ID#: 37


                                                                                                            "!1
                                                                                                            i::.:
                                                                                                            !.
Better Source Benefits                                                                                                   ,~ Write a review

340 Clifty St# 4. Somerset. KY



3.5
Sort by
           ***                     2 reviews
                                                                                                            .......,
                                                                                                            (")
                                                                                                            ~
                                                                                                            0
                                                                                                            0
                                                                                                            ....
                                                                                                            0\
                                                                                                            00


  Most relevant         Newest    Highest      Lowest
                                                                                                            0

                                                                                                            --........
                                                                                                            , J



                                                                                                            -
                                                                                                            'O


                                                                                                            .........
                                                                                                            0



aV        Christina Colston
          7 reviews 5 photos
                                                                                                                                 ...
                                                                                                            1:-t
                                                                                                            Cl)
                         9 months ago                                                                       ~
          Critical: Professionalism                                                                         'g
                                                                                                            "'ti

                                                                                                            =-e:
                                                                                       'O O
                                                                                                            2r.
                                                                                                   :....: ("")
                                                                                       °'?20 ....
                                                                                       00,-i"'I
                                                                                       !JI \Q
                                                                                       .... 1::i   O -·
                                                                                                            e
          Agency Annex                                                                      .... ("")
                                                                                            0 ~ ...
                                                                                                                                 .•.
                    *   3 years ago
                                                                                            ..... (i) ;;-
                                                                                            s "- ~
                                                                                            =~
                                                                                            ij,
                                                                                            - _i
                                                                                                 t:::l
                                                                                            "C:10                                            a,
                                                                                                                                             0
                                                                                            ~("")                                            0
                                                                                            .... r.                                          0
                                                                                                                                             0
                                                                                                   ....
                                                                                                   ~

                                                                                                   P"'1
                                                                                                                                             0
                                                                                                                                             0
                                                                                                                                             a,
                                                                                                   :....:                                    0
                                                                                                   --l                                       0
                                                                                                                                             0
                                                                                                                                             0
                                                                                                                                             0
                                                                                                                                             ~
                                                                                                                                             ~
                                                                                                                                             ~
filed          21--C:I-00628
 Case: 6:21-cv-00142-KKC-HAI 0 Doc
                               11911021     J.S. Fl)nn,
                                    #: 1-2 Filed:       Pulaski
                                                  08/23/21       Circuit
                                                              Page:   27Clerk
                                                                         of 45 - Page ID#: 38
                                                               . ·01 ORIG~ AL DOCl":\lL ·r
                                                                          08/09/1 21 02:13:01 P~l
                                                                          960·2

                                  COMMONWEALTH OF KENTUCKY
                                      PULASKI CIRCUIT COURT
                                            DIVISION I
                                    CIVIL ACTION NO. 21--CI-00628

    CHRISTINA COLSTON,                                                                     PLAINTIFF


    v.

    ESTATE OF JAMES FOX, et al.                                                        DEFENDANTS



              DEFENDANT BETTERSOURCE BENEFIT COMPANY, INC.'S NOTICE AND
                       MOTION TO DISMISS WITH PREJUDICE

          Defendant Bettersource Benefit Company, Inc. ("Bettersource"), by counsel, hereby gives

   notice that on Friday, August 20, 2021, at 9:00 a.m. or as soon thereafter, it shall move for dismissal

   of the Complaint pursuant to CR I 2.02(f) and for dismissal as party from the above captioned

   matter, with prejudice, pursuant to CR 41.02. In support of its motion, Bettersource states as

   follows:


                                 I.      PRELIMINARY STATEMENT

          This is an insurance contract dispute between two competing beneficiary claimants: the

   estate of James P. Fox ("Fox") and plaintiff Christina Colston ("Colston"). Bettersource, as the

   insurance agent who wrote the life insurance policy, is not a party to the insurance contract and

   has no involvement in deciding who is entitled to the life insurance proceeds. The insurance

   contract speaks for itself, and whatever it says is the final word on which claimant gets the

   proceeds. Complete relief can be granted without Bettersource's involvement.
                                                                                                             C>
                                                                                                             0
                                                                                                             0
                                                                                                             0



                                                                                                             -....
                                                                                                             0
                                                                                                             0
                                                                                                             0

                                                                                                             0
                                                                                                             0
                                                                                                             0
                                                                                                             0
                                                                                                             0

                                                                                                             (/)
                                                                                                             0



Filed             21--CI-00618        0 /29/2021       J.S. Flynn. Pulaski Circuit Clerk
filed          21--Cl-00628
 Case: 6:21-cv-00142-KKC-HAI07/29/2021    J.S. n_
                              Doc #: 1-2 Filed:   nn. PulaskiPage:
                                                08/23/21       Circuit 28Clerk
                                                                          of 45 - Page ID#: 39
                                                             . ·01 ORIG~ AL DOCL lL ·1
                                                              08/09/2021 0:?:13:02 P~I
                                                              960:'.'2

                                                   II.        BACKGROUND
            D.C. Trimble is a construction company in Somerset, Kentucky. 1 D.C. Trimble provides

   group life insurance to its employees.2 The insurer of D .C. Trimble 's group life insurance plan is

   Dearborn National Group, Inc. ("Dearborn"). 3 Bettersource is an agent of Dearborn, and is not

   party to any contract of insurance between Dearborn and its insureds. 4 James P. Fox was a D.C.

   Trimble employee. He died on July 10, 2020, without naming a life insurance beneficiary on his

   group life insurance enrollment form .5

           Nine days before his death, Bettersource received an email from a D.C. Trimble providing

   that "Jim ... did not have the beneficiary in to me when I turned everything in yesterday. He

   text[ed] it to me this moming. " 6 Colston ' s name, social security number, and address were

   provided therein. 7


          From:                             Chris Hail <ch ris.hail dr:trimb .com>
          Sent:                             Wednesday, July 01 , 2020 10:17 AM
          To:                                athy
          Subject:                          RE; DC Trimblt> Inc / N ~ Add11ional Info


          Kathy,

          Jim Fox hire date -12/ 20/2018

          Also for J m, he dld nol have the bene c ary In to me when I turned everyth ng m yesterday. He text t to me this
          morning.
          Chris na Colston
          SSII
          Address-1297 Mine 18 Road Strunk, KY 42649

          Joe Sworden hire date- 5/14/2019

          Sor,y I missed you dear! Hope 10 see you soon.




   1 Complaint at ,r3.                                                                                                       C>
                                                                                                                             0
   2 Id.                                                                                                                     0
                                                                                                                             0



                                                                                                                             -
                                                                                                                             0
   3 Id.                                                                                                                     0
   4 Id.                                                                                                                     0
                                                                                                                             N
   5 See Complaint at ,r2; see also Complaint at Exhibit A                                                                   0
                                                                                                                             0
                                                                                                                             0
   6 See Affidavit of Kathy Walters Clay ("Clay Aff.") at ,r2, a complete and accurate copy of which is attached herein      0
                                                                                                                             0
   as Exhibit 1.                                                                                                             (/)
   7 Id.                                                                                                                     0



Filed                21-CI-00628              0 /29/2021              J.S. Flynn. Pulaski Circuit Clerk
Filed          21-CI-00628
 Case: 6:21-cv-00142-KKC-HAI07/29/2021    J.S. Flynn.
                              Doc #: 1-2 Filed:       Pulaski
                                                08/23/21       Circuit
                                                            Page:   29Clerk
                                                                       of 45 - Page ID#: 40
                                                             . ·or ORIGIN AL DOCC\1L ·r
                                                             08/09/2021 02:13:02 P~I
                                                                                                 960.:2




   80 minutes later, on the very same day, Bettersource forwarded this beneficiary information to

   Dearborn. 8 The forwarding email specifically provided beneficiary information for James Fox: 9

                  Kath

                  from:                             Kathy
                  Sent:                             Wednesday, July 1, 2020 11 :37 AM
                  To:                               AncillaryQuest1ons@mydearborngroup.com
                  Cc:                               John Clay
                  Subject:                          RE: ADDING TWO NEW MEMBERS TO THE GROUP# F02 15641 DC TRIMBLE. INC.
                                                    CAse,1-159460519


                  Good morning,

                  So sorry for that!

                  James Fox hire date : Jim Fox hire date - 12/20/2018



                  Joseph Sworden Hire da te: Joe Sworden hire date - S/14/2019



                  Beneficiary into: James Fox Bene ,c ary lnformiltion:

                  Christina Colston
                  SS#
                  Address - 1297 Mine 18 Road Strunk, KY 42649




                 In complete disregard of these very basic facts, Colston groundlessly sued Bettersource for

   failing "to forward" her information to Dearborn, which she somehow claims led Dearborn to

                                                                           °
   denying her claim to the life insurance proceeds. 1 Colston also accused Bettersource of failing "to

   recognize and comply with the request of James P. Fox ... to name [Colston] as the intended

   beneficiary of the insurance proceeds" as though somehow Bettersouce, as the insurance agent,

   was supposed to write Colston's name down on Fox's insurance form (that he already signed

   without naming a beneficiary) and/or make a final determination as to who should receive the
                                                                                                                          C>
   insurance proceeds. 11 Perhaps even more outrageous, Colston went so far as to give Bettersource                       0
                                                                                                                          0
                                                                                                                          0



                                                                                                                          -..,
                                                                                                                          0
                                                                                                                          0
                                                                                                                          0

   8   Id. at '1[3.                                                                                                       0
                                                                                                                          0
                                                                                                                          0
   9 Id.                                                                                                                  0

   1°Complaint at '1[9.                                                                                                   0

                                                                                                                          (/)
   11   Id. at 'If I 3 (emphasis from the original).                                                                      0



Filed                        21-CI-00628             0 /29/2021             J.S. Flynn. Pulaski Circuit Clerk
filed          21-CI-00628
 Case: 6:21-cv-00142-KKC-HAI0 Doc
                              /29/2021      J.S. fl)lill.
                                    #: 1-2 Filed: 08/23/21Pulaski      30CJerk
                                                                  Circuit
                                                                Page:     of 45 - Page ID#: 41
                                                                 .·or ORIGri AL DOCC'.\JL ·r
                                                                                                   08/09/2021 02:13:02 PM
                                                                                                   960·2

   a two-star Google review and criticize its employee's professionalism despite Bettersource doing

   everythjng in its limited power to effect a change in the beneficiary form after Mr. Fox igned and

   returned his form without naming a beneficiary 12:



                  Better Source Benefits
                  340 C      y St # 4 Somerset KY
                                                                                                        d·f fl:::,-
                  3.5
                  Son by
                                         *             2 re111ews



                      /!OSl rele-13111    Newest       Hl')llest      Lowes1




                             Christina Colston
                  •           re-,·      pholO\
                                           9months ago
                             C riticlll; Pmfessionallstn




                             Agency Annex
                  •
                                           1,ear.. ago




                                                                   111.        ARGUMENT

           Under CR 12.02(f), the failure to state a lawful claim against a particular defendant is

   grounds for dismissal, especially if evidence from outside the pleadings is considered, accepted,

   and converted to a summary judgment. Middleton v. Sampey, 522 S.W.3d 875, 878 (Ky. App.

   2017). Kentucky law has never recognized a cause of action "by a purported beneficiary of a life

   insurance policy against the insurer for negligent breach of duty." Mims v. W.-S. Agency, Inc., 226
                                                                                                                            C>
                                                                                                                            0
                                                                                                                            0
                                                                                                                            0



                                                                                                                            -
                                                                                                                            0
                                                                                                                            0
                                                                                                                            0
                                                                                                                            "<t
                                                                                                                            0
                                                                                                                            0
                                                                                                                            0
   12 Clay Aff. at 14; see also                                                                                             0
                                                                                                                            0
   https ://www.google.com/search?g=bettersource+benefits&rlz= 1C 1CHBF enUS 91 7US 91 7 &og=bettersource+benef             (/)
   its&ags=chrome .. 69i57j46il 75il 99.6167j lj l 5&sourceid=chrome&ie=UTF-8 (last visited July 26, 2021 ).                0



Filed                 21-CI-00628                    0 /29/2021                  J.S. Flynn. Pulaski Circuit Clerk
Filed          21--C:I-00628
 Case: 6:21-cv-00142-KKC-HAI 0 Doc
                               11911021     J.S. fl)'llll,
                                    #: 1-2 Filed: 08/23/21 Pulaski  Circuit
                                                                 Page:   31Clerk
                                                                            of 45 - Page ID#: 42
                                                                  . ·01 ORIG~AL DOCL1L"T
                                                                  08/09/1 21 01:13:02 P~I
                                                                         960-2

   S.W.3d 833,835 (Ky. App. 2007). Kentucky law certainly does not authorize insurance agents to

   add someone's name to an insured's beneficiary form after the insured already sign d th form

   without naming a beneficiary. See generally KRS 516.010 et seq. (providing Kentucky's criminal

   offenses related to forgery). Instead, the insured-rather than the insurance company's agent- is

   required to substantially comply with the requirements of the insurance contract to change his

   beneficiary. See Pikeville National Bank & Trust Co. v. Shirley, 281 Ky. 158, 135 S.W.2d 431,

   433 (1939). If he has done so, "and, where alJ that remain[s) to be done are merely ministerial

   acts of the officers and agents of the insurer, the change will take effect though the formal

   details were not completed before the death of the insured." Farley v. First Nat. Bank 250 Ky.

   150, 61 S.W.2d 1059, 1061 (1933) (emphasis added); see also Marshall v. Marshall, 399 S.W.2d

   487, 490 (Ky. 1966) (notice to the employer alone was sufficient to change the beneficiary even

   though insurance company formalities not adhered to).


   1.          The Issue is Moot.

               Before wading too far into the weeds on the issue of whether Bettersource even owed a

   legal duty to Colston in the first place, there are several procedural deficiencies with the Complaint

   that Colston cannot overcome. First, Bettersource undeniably forwarded Colston's information to

   Dearborn within 80 minutes of receiving it from D.C. Trimble. 13 Hence, Colston's allegations

   against Bettersource for failing to provide her information to Dearborn are demonstrably false,

   baseless, and moot. The claims should be promptly dismissed for these reason alone.

   2.          The Claim is Untimely and Barred by the Applicable Statute of Limitations.
                                                                                                            C>
                                                                                                            0
                                                                                                            0
                                                                                                            0



                                                                                                            -..,
                                                                                                            0
                                                                                                            0
                                                                                                            0

                                                                                                            0
                                                                                                            0
                                                                                                            0
                                                                                                            0
                                                                                                            0

                                                                                                            (/)
   13   Clay Aff. at ,r3.                                                                                   0



Filed                   21-CI-00628   0 /29/2021      J.S. Flynn. Pulaski Circuit Clerk
filed          21--C:I-00628
 Case: 6:21-cv-00142-KKC-HAI 07/19/1021    J.S. fl)nn,
                               Doc #: 1-2 Filed:       Pulaski
                                                 08/23/21       Circuit
                                                             Page:   32Clerk
                                                                        of 45 - Page ID#: 43
                                                              • ·01 ORIG~ AL DOCl":\lL ·r
                                                              08/09/1 21 01:13:02 P~l
                                                              960-2

          Additionally, KRS 413.245 provides a one-year statutory limitations period for a plaintiff

   to file a negligence claim against a professional. Abel v. Austin, 41 l S.W.3d 728, 739 (Ky. 2013).

   The clock starts running as soon as an alleged negligent act occurs that results in an injury.

   Queensway Fin. Holdings Ltd. v. Cotton &Allen, P.S.C., 237 S.W.3d 141, 147 (Ky. 2007);

   Pedigo v. Breen, 169 S.W.3d 831 , 833 (Ky. 2004).

          Here, the only gap in time where Bettersource did not forward Colston's information to

   Dearborn was an 80 minute window between 10:17 a.m. and 11 :37 a.m. on July 1, 2020. You

   would be bard-pressed to find any organization that acts so efficiently. Nevertheless, the

   Complaint was not filed until more than one year later on July 9, 2021. Colston 's claims against

   Bettersource are, therefore, untimely and forever barred by the statute of limitations. They must

   be summarily dismissed.

   3.      The Economic Loss Doctrine Shields Bettersource from Tort Liability.

           Kentucky's application of the economic loss doctrine prevents contracting parties from

   suing third-party entities that are not parties to the contract for tort liability when the tort-based

   claims are not independent from breach of contract claims. See Superior Steel, Inc. v. Ascent at

   Roebling's Bridge, LLC, 540 S.W.3d 770 792 (Ky. 2017). In other words, the economic loss rule

   prevents a party from asserting a breach of contract claim that is disguised as a tort claim against

   someone who is not a party to the contract. See Nami Res. Co., L.L. C v. Asher Land & Min. ,

   Ltd., 554 S.W.3d 323, 336 (Ky. 2018) (reaffirming holding of Superior Steel, Inc. and applying

   the economic loss rule to prevent double recovery of punitive damages and damages for breach

   of contract because the former was not independent of the latter).                                       C>
                                                                                                            0
                                                                                                            0
                                                                                                            0



                                                                                                            -"'
                                                                                                            0
           Here, Bettersource was never a party to the insurance contract between Dearborn and              0
                                                                                                            0

                                                                                                            0
                                                                                                            0
   Fox. The insurance contract dictates who gets the proceeds in any dispute between Fox's estate           0
                                                                                                            0
                                                                                                            0

                                                                                                            (/)
                                                                                                            0



Filed             21-CI-00628        0 /29/2021        J.S. Flynn. Pulaski Circuit Clerk
filed          21--CI-00628
 Case: 6:21-cv-00142-KKC-HAI07/19/:?021   J.S. fl)nn,
                              Doc #: 1-2 Filed:       Pulaski
                                                08/23/21       Circuit
                                                            Page:   33Clerk
                                                                       of 45 - Page ID#: 44
                                                             . ·01 ORIG~AL DOCL1L"T
                                                             08/09/1 21 01:13:02 P~I
                                                             960-2

   and Colston. If the loser of that dispute is unhappy with the outcome, then the only recourse is to

   claim that there was a breach of the insurance contract or some other contract-bas d defense

   against the other contracting parties- not a negligence claim against the third-party insurance

   agent that is really a breach of contract claim in disguise for allegedly failing to forward

   information that was unquestionably forwarded!

   4.     The Relevant Inquiry is the Decedent's Intent and not the Ministerial Act of
          Forwarding Paperwork.

          Colston 's claims against Bettersource should also be dismissed even assuming arguendo

   that Colston's information had not been forwarded to Dearborn. Absent some other disqualifying

   circumstance, Colston's entitlement to the proceeds from the life insurance policy entirely

   depends on Fox's intent rather than what Bettersource did or did not do. Mims, 226 S.W.3d at

   837; see also Vaughn v. Baker, 438 S.W.2d 517,519 (Ky. 1969) (where despite the agent's efforts,

   the insured died without obtaining a formal application form to change his beneficiary. The Court

   still held there was substantial compliance for the insurance company to pay the purported

   beneficiary.) If Colston cannot prove that Fox substantially complied with the requirements of the

   insurance contract to effect a change in beneficiary before D.C. Trimble emailed Colston's

   identifying information to Bettersource, then Colston cannot establish any kind of legal standing

   as Fox's intended beneficiary. If, however, Colston proves that Fox intended to make her his

   beneficiary, then her recovery is limited to the terms of the insurance contract to which

   Bettersource is not a party. Either way, the clerical act of forwarding the Plaintiffs identifying

   information to the insurer is not a factor in the legal analysis of whether Colston is entitled to the
                                                                                                            C>
                                                                                                            0
   proceeds claimed. This is the very holding of the Mims case, which correctly observed that this          0
                                                                                                            0



                                                                                                            -
                                                                                                            0
                                                                                                            0
                                                                                                             0
   kind of dispute begins and ends with the insured' s intent. 226 S.W.3d at 835-37.                        .....
                                                                                                            0
                                                                                                            0
                                                                                                            0
                                                                                                            0
                                                                                                            0

                                                                                                            (/)
                                                                                                            0



Filed             21-CI-00628       0 /29/2021        J.S. Flynn. Pulaski Circuit Clerk
filed          21--CI-00628
 Case: 6:21-cv-00142-KKC-HAI0 Doc
                              11911021     J.S. Fl)'llll,
                                   #: 1-2 Filed: 08/23/21 Pulaski  Circuit
                                                                Page:   34Clerk
                                                                           of 45 - Page ID#: 45
                                                                 . -01 ORIG~ AL DOC[:\lL -y
                                                                 08/09/1 21 01:13:02 P~l
                                                                 960-2

                                        IV.     CONCLUSION

          Colston's lawsuit was grounded on conjecture and without proper investigation of the

   underlying facts. Undersigned counsel has notified plaintiffs counsel regarding this fact and

   advised that it shall be seeking sanctions for failing to conduct a good faith investigation of the

   underlying facts . Colston's claims are also untimely, moot, and barred under Kentucky's economic

   loss doctrine.

           WHEREFORE, Bettersource respectfully requests that this Court dismiss Colston's

   claims against Bettersource and further dismiss Bettersource as a party to this action with

   prejudice. Bettersource also respectfully requests that it be awarded all costs and attorneys ' fees

   incurred in connection with this motion.

                                                 Respectfully submitted,

                                                 Isl John D. "Chip" Clay
                                                 John D. "Chip" Clay
                                                 Vice President and General Counsel
                                                 340 Clifty Street, Suite 4
                                                 Somerset, Kentucky 42501
                                                 chip@bettersourcebenefits.com
                                                 Attorney for Defendant Bettersource Benefit
                                                 Company, Inc.




                                                                                                          C>
                                                                                                          0
                                                                                                          0
                                                                                                          0



                                                                                                          -
                                                                                                          0
                                                                                                          0
                                                                                                           0
                                                                                                          o:>
                                                                                                          0
                                                                                                          0
                                                                                                          0
                                                                                                          0
                                                                                                          0

                                                                                                          (/)
                                                                                                          0



Filed               21-CI-00618    0 /29/2021        J.S. Flynn. Pulaski Circuit Clerk
               filed          21--C:I-00628
                Case: 6:21-cv-00142-KKC-HAI 0 1Doc
                                               191.!021     J.S. fl)lW.
                                                    #: 1-2 Filed:       Pulaski
                                                                  08/23/21      Circuit
                                                                              Page:  35Clerk
                                                                                        of 45 - Page ID#: 46
                                                                                       • -oT ORIG~ AL DOC[:\lL -r
                                                                                       08/09/1 21 01:13:02 P~l
                                                                                       960-2

                                                   CERTIFICATE OF SERVICE

                  I hereby certify that on thi 29th day of July 2021, I served the foregoing via e--filing upon counsel
                  of record.


                                                                Isl John D. "Chip" Clay
                                                                John D. "Chip" Clay
                                                                Vice President and General Counsel
                                                                340 Clifty Street, Suite 4
                                                                Somerset, Kentucky 42501
                                                                chip@bettersourcebenefi. ts. com
                                                                Attorney for Defendant Bettersource Benefit
                                                                Company, Inc.




                                                                                                                          C>
                                                                                                                          0
                                                                                                                          0
                                                                                                                          0



                                                                                                                          -
                                                                                                                          0
                                                                                                                          0
                                                                                                                           0
                                                                                                                          C>
                                                                                                                          0
                                                                                                                          0
                                                                                                                          0
                                                                                                                          0
                                                                                                                          0

                                                                                                                          (/)
                                                                                                                          0
/59987412v.1



               Filed             21--CI-00618      0 /29/2011        J.S. Flynn. Pulaski Circuit Clerk
                 Case: 6:21-cv-00142-KKC-HAI Doc #: 1-2 Filed: 08/23/21 Page: 36 of 45 - Page ID#: 47
                   Commonwealth of Kentucky                                OT ORIGTh' AL DOCl]\UNT
                  J.S. Flynn, Pulaski Circuit ClerK                      118/H /202] 02:09:05 Pl\I
                                                                                      96052

   Case #: 21-Cl-00628                           Envelope #: 3643070
  Received From: SUSAN JONES                                    Account Of: SUSAN JONES

  Case Title: COLSTON, CHRISTINA VS. FOX, ESTATE OF             Confirmation Number: 128129224
       i   rf    J fM12021    8:15:49AM


'11_            Item Description                                                                   Amount
 1              Access To Justice Fee                                                               $20.00
2               Civil Filing Fee                                                                   $150.00
3               Money Collected For Others(Court Tech. Fee)                                         $20.00
4               Library Fee                                                                          $1.00
5               Court Facilities Fee                                                                $25.00
6               Money Collected For Others(Attorney Tax Fee)                                         $5.00
7               Charges For Services(Jury Demand/ 12)                                               $70.00
8               Money Collected For Others(Postage)                                                 $38.13
9               Charges For Services(Copy - Photocopy)                                               $2.70
                                                                                          TOTAL:   $331 .83




Generated: 7/9/2021                                                                                 Page 1 of 1
                Case: 6:21-cv-00142-KKC-HAI Doc #: 1-2 Filed: 08/23/21 Page: 37 of 45 - Page ID#: 48
                  Commonwealth of Kentucky                                OT ORIGI"i AL DOCt:!\UNT
                 J.S. Flynn, Pulaski Circuit ClerK                      118/H /202] 02:11>:] 8 P I
                                                                                    96052

   Case#: 21-Cl-00628                           Envelope#: 3681124
  Received From: JONES, SUSAN MICHELE                         Account Of: JONES, SUSAN MICHELE

  Case Title: COLSTON, CHRISTINA VS. FOX, ESTATE OF           Confirmation Number: 128759504
       i   rf    J hl-112021 11 :01 :57AM


"II_            Item Description                                                                 Amount
 1              Money Collected For Others(Postage)                                               $12.71
2               Charges For Services(Copy - Photocopy)                                             $0.90
                                                                                       TOTAL:     $13.61




Generated: 7/22/2021                                                                              Page 1 of 1
Tendered       21--C:I-00628
 Case: 6:21-cv-00142-KKC-HAI 08/Doc
                                 6/2021     J.S. fl)lW.
                                    #: 1-2 Filed:       Pulaski
                                                  08/23/21      Circuit
                                                              Page:  38Clerk
                                                                        of 45 - Page ID#: 49




                IN THE CIRCUIT COURT OF PULASKI COUNTY, KENTUCKY
                                                                                                         ""
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
  CHRJSTINA COLSTON,                             )                                                       0
                                                 )                                                       0
                                                                                                         0
                                                                                                         0
           PLAINTIFF,                            )                                                       0
                                                                                                          ..
                                                                                                         eo
  V.                                             )              Case No. 21-CI-00628                     <')
                                                                                                         0
                                                                                                         <(
                                                 )                                                       II)
                                                                                                         0
  ESTATE OF JAMES FOX, BRIAN                     )                                                       en
                                                                                                         cn
                                                                                                         II)

  FOX, ADMINISTRATOR                             )              Filed Electronically                     0
                                                                                                         <')
                                                                                                         II.
  333 FAREHARN DRIVE                             )                                                       <D
                                                                                                         r-
                                                                                                         r-
  VENICE, FL 34293                               )                                                       0)
                                                                                                         .;,
                                                 )
  AND                                            )
                                                                                                         .,.
                                                                                                         ~
                                                                                                         0
                                                                                                         <(

                                                 )                                                       ""
                                                                                                         m
                                                                                                         r-
                                                                                                         .;,
  DEARBORN GROUP, INC.                           )                                                       ....
                                                                                                         <')

  C/O EDWIN A. BANDEROWICZ,          )                                                                   0

  REGISTERED AGENT                   )                                                                   ""w
                                                                                                         II.
                                                                                                         m
  36497 N. OLD WOODS TRAIL           )
  GURNEE, IL 60031                   )
                                     )
  AND                                )
                                     )
  BETTER SOURCE BENEFIT COMPANY, )
  INC., C/O JOHN D. CLAY, REGISTERED )
  AGENT                              )
  340 CLIFTY STREET, SUITE 4         )
  SOMERSET, KY 42501                 )
                                     )
         DEFENDANTS.                 )

       AGREED ORDER EXTENDING DEFENDANT THE DEARBORN GROUP'S TIME
                     TO ANSWER PLAINTIFF'S COMPLAINT

           Plaintiff Christina Colston ("Plaintiff'") and Defendant The Dearborn Group ("Dearborn")

  (collectively, "the Parties") have agreed by counsel to an order extending the deadline for Dearborn

  to answer or otherwise respond to Plaintiffs Complaint to and including August 23, 2021. In

  support of this Agreed Order the Parties state:
                                                                                                         ""
                                                                                                         0
                                                                                                         0
                                                                                                         0
           1.     Dearborn's deadline to answer or otherwise respond to Plaintiffs Complaint is          0
                                                                                                         0
                                                                                                         0
                                                                                                         0
  currently August 16, 2021, and such time has not expired. No previous extensions have been             0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                          ..
  requested;                                                                                             0
                                                                                                         I-




Tendered         21-CI-110618     (l 8/16/2011       J.S. Flynn. Pulaski Circuit Clerk
Tendered       21--CI-00628
 Case: 6:21-cv-00142-KKC-HAI08/Doc
                                611021     J.S. Fl)'llll.
                                   #: 1-2 Filed: 08/23/21 Pulaski Circuit
                                                                Page:  39Clerk
                                                                          of 45 - Page ID#: 50




           2.     Dearborn requires an additional seven days to prepare its response to Plaintiffs
                                                                                                     ""
                                                                                                     0
                                                                                                     0
                                                                                                     0
                                                                                                     0
                                                                                                     0
  Complaint, in order to investigate the allegations in the Complaint;                               0
                                                                                                     N
                                                                                                     0
                                                                                                     0
           3.    Dearborn's counsel has corresponded with counsel for Plaintiff regarding the        0
                                                                                                     0
                                                                                                     0
                                                                                                      ..
                                                                                                     co
                                                                                                     <')
  extension of time, and Plaintiff has no objection to the requested extension;                      0
                                                                                                     <(
                                                                                                     It)
                                                                                                     0
                                                                                                     en
           4.    The requested extension is not made for the purposes of delay; and                  cn
                                                                                                     It)
                                                                                                     0
                                                                                                     <')
                                                                                                     II.
                                                                                                     <D
           5.    Counsel for Plaintiff has authorized counsel for Dearborn to submit this agreed     r-
                                                                                                     r-
                                                                                                     0)
                                                                                                     .;,
  order on behalf of Plaintiff.                                                                      .,.
                                                                                                     ~
                                                                                                     0
                                                                                                     <(

           WHEREFORE, Dearborn shall have to and including August 23, 2021 to file its an wer or     ""0)
                                                                                                     r-
                                                                                                     .;,
                                                                                                     ....
                                                                                                     <')
                                                                                                     0
  otherwise respond to Plaintiffs Complaint.                                                         ""w
                                                                                                     II.
                                                                                                     m
      Respectfully submitted,


   Isl Michele Wilson Jones (with permission)       OGLETREE, DEAKINS, NASH, SMOAK &
   MICHELE WILSON JO ES                             STEW ART, P.C.
   P.O. BOX 888
   WlllTLEY CITY, KY 42653
   PHONE: 606-376-2200                              Isl Jennifer S. Rusie
   FAX: 606-376-2205                                Jennifer S. Rusie, KY BPR #097123
   Rj33 @highland.net                               OGLETREE, DEAKINS, ASH,
                                                    SMOAK & STEW ART, P.C.
   ATTORNEY FOR PLAINTIFF                           SunTrust Plaza, Suite 1200
                                                    401 Commerce Street
                                                    Nashville, TN 37219-2446
                                                    615.254.1900 (telephone)
                                                    615.254.1908 (facsimile)
                                                    Email: Jennifer.Rusie@odnss.com

                                                    Attorney for Defendant Dearborn Group, Inc.



  ORDERED BY:                                                  Date:
                                                                                                     ""
                                                                                                     0
                                                                                                     0
                                                                                                     0
                                                                                                     0
                                                                                                     0
                                                                                                     0
                                                                                                     N
                                                                                                     0
                                                                                                     0
                                                                                                     0
                                                                                                     0
  JUDGE, Pulaski Circuit Court
                                                                                                     0
                                                                                                      ..
                                                                                                     0
                                                                                                     I-




Tendered         21-CI-110618     (l 8/16/2011     2J.S. Flynn. Pulaski Circuit Clerk
Tendered       21-C:I-00628
 Case: 6:21-cv-00142-KKC-HAI08/Doc
                                6/1021      J.S. fl)nn,
                                    #: 1-2 Filed:       Pulaski
                                                  08/23/21      Circuit
                                                              Page:  40Clerk
                                                                        of 45 - Page ID#: 51



  Copies to:
                                                                                               ""
                                                                                               0
                                                                                               0
                                                                                               0
                                                                                               0
  Jennifer S. Rusie, KY BPR #097123                                                            0
                                                                                               0
  OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.                                               <")
                                                                                               0
  SunTrust Plaza, Suite 1200                                                                   0
                                                                                               0
                                                                                               0
  401 Commerce Street                                                                          0
                                                                                                 ..
                                                                                               eo
  Nashville, TN 37219-2446                                                                     <")
                                                                                               0
                                                                                               <(
                                                                                               Ill
                                                                                               0
  Michele Wilson Jones                                                                         en
                                                                                               cn
                                                                                               It)

  P.O. Box 888                                                                                 ,.,0
                                                                                               LL.
  Whitley City, KY 42653                                                                       <D
                                                                                               r-
                                                                                               r-
                                                                                               a)
                                                                                               .;,
                                                                                               .,.
                                                                                               ~
                                                                                               0
                                                                                               <(
                                                                                               "",.._a)
                                                                                               .;,
                                                                                               ....
                                                                                               <")
                                                                                               0
                                                                                               ""LL.w
                                                                                               al




                                                                                               ""
                                                                                               0
                                                                                               0
                                                                                               0
                                                                                               0
                                                                                               0
                                                                                               0
                                                                                               <")
                                                                                               0
                                                                                               0
                                                                                               0
                                                                                               0
                                                                                               0
                                                                                                 ..
                                                                                               0
                                                                                               I-




Tendered       21-CI-110618    (l 8/16/2011   3J.S. Flynn. Pulaski Circuit Clerk
Tendered       21-C:I-00628
 Case: 6:21-cv-00142-KKC-HAI    6/!021
                            08/Doc          J.S. fl.
                                    #: 1-2 Filed:    lW. Pulaski
                                                  08/23/21       Circuit
                                                               Page:  41Clerk
                                                                         of 45 - Page ID#: 52




                                    CERTIFICATE OF SERVICE                                                 ""
                                                                                                           0
                                                                                                           0
                                                                                                           0
                                                                                                           0
                                                                                                           0
           I hereby certify that on August 16, 2021, the foregoing Agreed Order was filed electronically   0
                                                                                                           ""
                                                                                                           0
                                                                                                           0
  with the Clerk of Court and served electronically upon the following:                                    0
                                                                                                           0
                                                                                                           0
                                                                                                            ..
                                                                                                           co
                                                                                                           <')
           Michele Wilson Jones                                                                            0
                                                                                                           <(
           P.O. Box 888                                                                                    II)
                                                                                                           0
                                                                                                           en
           Wfotley City, KY 42653                                                                          cn
                                                                                                           It)
                                                                                                           0
           Phone: 606-376-2200                                                                             <')
                                                                                                           II.
                                                                                                           <D
           Rj 33@highland.net                                                                              r-
                                                                                                           r-
                                                                                                           0)
           Attorney for Plaintiff                                                                          .;,
                                                                                                           .,.
                                                                                                           ~
                                                                                                           0

           John Fortner                                                                                    <(

           526 Greenup Street                                                                              ""0)
                                                                                                           r-
                                                                                                           .;,
           Covington, KY 4 l O11                                                                           ....
                                                                                                           <')
                                                                                                           0
           (859) 491-1665                                                                                  ""w
                                                                                                           II.
           Attorney for Estate ofJames Fox                                                                 m

           John D. "Chip" Clay
           340 Clifty Street, Suite 4
           Somerset, Kentucky 42501
           chip@bettersourcebenfi ts. com
           Attorney for Bettersource Benefit Company, Inc.

                                                         Isl Jennifer S. Rusie
                                                         Jennifer R. Rusie




                                                                                                           ""
                                                                                                           0
                                                                                                           0
                                                                                                           0
                                                                                                           0
                                                                                                           0

                                                                                                           ..,.0
                                                                                                           0
                                                                                                           0
                                                                                                           0
                                                                                                           0
                                                                                                           0
                                                                                                            ..
                                                                                                           0
                                                                                                           I-




Tendered          21-CI-110618     (l 8/16/2011     4J.S. Flynn. Pulaski Circuit Clerk
filed          21--C:I-00628
 Case: 6:21-cv-00142-KKC-HAI 08/Doc
                                 8/1021     J.S. fl)'llll,
                                    #: 1-2 Filed: 08/23/21 Pulaski Circuit
                                                                 Page:  42Clerk
                                                                           of 45 - Page ID#: 53



                                COMMONWEALTH OF KENTUCKY                                                 '<t
                                                                                                         0
                                    PULASKl CIRCUIT COURT                                                0
                                                                                                         0
                                                                                                         0
                                          DIVISION I                                                     0
                                                                                                         0
                                  CIVIL ACTION NO. 2 l-CI-00628                                          0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
   CHRISTINA COLSTON,                                                                    PLAINTIFF


   V.

   ESTATE OF JAMES FOX, et al.                                                       DEFENDANTS

        DEFENDANT BETTERSOURCE BENEFIT COMPANY, INC. 'S REPLY BRIEF IN
                SUPPORT OF MOTION TO DISMISS WITH PREJUDICE

           In further support of its motion to dismiss with prejudice, Defendant Bettersource Benefit

   Company, Inc. ("Bettersource"), by counsel, provides the following reply brief.


    I.      THE MOTION TO DISMISS IS CERTAINLY "WELL FOUNDED" BUT IS BY
                           NO MEANS "PREMATURE"

           Bettersource should no longer be in this case. Dearborn Group insured D.C. Trimble's

   group life insurance plan- not Bettersource- and the only form of relief Colston sougbt in her

   Complaint was the life insurance proceeds from the group life insurance plan. These facts are

   important because the group life insurance plan that Dearborn Group insured is an "employee

   benefit plan," subject to the Employee Retirement Income Security Act of 1974 ("ERISA"). See

   29 U.S.C. § 1002(1), et seq. Under ERISA, a beneficiary's state law claims seeking payment of

   ERISA plan proceeds are preempted as a matter of federal law by the civil enforcement action of

   29 U.S.C. § 1132(a). Aetna Health, Inc. v. Davila, 542 U.S. 200, 208-09, 124 S.Ct. 2488, 159

   L.Ed.2d 312 (2004). Colston's claims, therefore, are subject to a choice oflaw analysis that can be
                                                                                                         'st
   raised at any time before trial. See Curry v. Cincinnati Equitable Ins. Co., 834 S.W.2d 701, 704      0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0

   (Ky. App. 1992).                                                                                      0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         ..
                                                                                                         ..J
                                                                                                         0.
                                                                                                         a:


Filed            21-CI-00628       (l 8/18/2021      J.S. Flynn. Pulaski Circuit Clerk
filed          21--C-I-00628
 Case: 6:21-cv-00142-KKC-HAI 08/Doc
                                 8/1021      J.S. Fl)nn,
                                     #: 1-2 Filed:       Pulaski
                                                   08/23/21           43Cieri{
                                                                 Circuit
                                                               Page:     of 45 - Page ID#: 54




                                                                                                         '<t
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
    II.      DEARBORN GROUP'S PRESENCE IN THE CASE IS IMMATERIAL TO THE                                  N
                                                                                                         0
          PRESENT MOTION BECAUSE COLSTON MUST ESTABLISH STANDING TO                                      0
                                                                                                         0
                                                                                                         0
           BRING HER ERISA CLAIM BASED ON BETTERSOURCE FORWARDING                                        0

                                                                                                         03
            COLSTON'S BENEFICIARY INFORMATION TO DEARBORN GROUP                                          ....
                                                                                                         (.)

                                                                                                         m
                                                                                                         LL
                                                                                                         <(
            In order to bring a valid ERJSA claim for the insurance proceeds from the group life

   insurance policy, Colston must show that she "has a reasonable or colorable claim for benefits        i
                                                                                                         0
                                                                                                         0
                                                                                                         <O
                                                                                                         "i'
   under an ERISA plan." Crawford v. Roane, 53 F.3d 750, 754 (6th Cir. 1995) (citing Firestone Tire      It)
                                                                                                         co
                                                                                                         <O


   and Rubber Co. v. Bruch , 489 U.S. 101, 1 l7- 18, 109 S.Ct. 948, 957- 58, 103 L.Ed.2d 80 (1989).      l,_a
                                                                                                         ~
                                                                                                         Ill
                                                                                                         '<t
   A mere claim that she is a beneficiary is not sufficient. Id. Colston cannot satisify this legal      N
                                                                                                         <O
                                                                                                         LL
                                                                                                         ,_
                                                                                                         0,


   requirement and make this required showing by ignoring the undisputed fact that Bettersource          w


   forwarded the information from D.C. Trimble's email to Dearborn Group. Accordingly, Colston

   must disprove her own allegations against Bettersource before she can even have an

   opportunity to claim entitlement to the proceeds. She cannot have it both ways.


             III.     DEARBORN GROUP IS UNDENIABLY BEFORE THE COURT

            Contrary to Colston's assertions, Dearborn Group is very much involved in this lawsuit.

   Dearborn Group tendered an order to extend the time for Dearborn Group to answer the Complaint

   until after the hearing on the present motion to dismiss on August 16, 2021 , that Colston even

   agreed to. Obviously, Colston must have been in contact with Dearborn Group's counsel about

   this consent order before she filed the response arguing the present motion was premature because

   Dearborn Group had yet to answer. The filings were only minutes apart! It will truly be astonishing

                                                                                                         'st
   if Colston can reconcile these two completely different representations to the Court, and if she      0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
   cannot, it is further evidence justifying sanctions against Colston.                                  0
                                                                                                         N
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                          ..
                                                                                                         ..J
                                                                                                         0..
                                                                                                         a:


Filed               21--CI-00628    (l 8/18/2021      J.S. Flynn. Pulaski Circuit Clerk
filed          21--C-I-00628
 Case: 6:21-cv-00142-KKC-HAI 08/Doc
                                 8/1021     J.S. Fl)'llll,
                                    #: 1-2 Filed: 08/23/21 Pulaski Circuit
                                                                 Page:  44Clerk
                                                                           of 45 - Page ID#: 55




                                        IV.       CONCLUSION                                             '<t
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
          Colston 's claims against Bettersource are (1) preempted by federal law, (2) unsupported       0
                                                                                                         <')
                                                                                                         0
                                                                                                         0
   by Kentucky law, (3) untimely under the applicable statute of limitations, and (4) based on facts     0
                                                                                                         0
                                                                                                         0

                                                                                                         03
   that are just plain wrong. Colston cannot establish standing to bring her ERISA--based claims         ....
                                                                                                         (.)

                                                                                                         m
                                                                                                         LL
                                                                                                         <(
   without disproving her own baseless claims against Bettersource. Colston ' s attempt to exploit her

   own agreement to extend Dearborn Group's time to answer as the justification for labeling             i
                                                                                                         0
                                                                                                         0
                                                                                                         <O
                                                                                                         "i'
   Bettersource's motion to dismiss as "well-founded" yet "premature" makes no sense and should          It)
                                                                                                         co
                                                                                                         <O



    erve a further grounds for ordering sanctions.
                                                                                                         l,_a
                                                                                                         ~
                                                                                                         It)
                                                                                                         '<t
                                                                                                         ('(
          WHEREFORE, Bettersource renews the request for relief sought in its motion to dismiss.         <O
                                                                                                         LL
                                                                                                         ,_
                                                                                                         C>
                                                                                                         w
                                                  Respectfully submitted,

                                                  Isl John D. "Chip" Clay
                                                  John D. "Chip" Clay
                                                  Vice President and General Counsel
                                                  340 Clifty Street, Suite 4
                                                  Somerset, Kentucky 42501
                                                  chip@bettersourcebenefi ts. com
                                                  Attorney for Defendant Bettersource Benefit
                                                  Company, Inc.




                                                                                                         'st
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         <')
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0
                                                                                                         0

                                                                                                         ..J
                                                                                                         0.
                                                                                                         a:


Filed            21-CI-00628       (l 8/18/2021       J.S. Flynn. Pulaski Circuit Clerk
filed          21--C:I-00628
 Case: 6:21-cv-00142-KKC-HAI     8/1021
                             08/Doc         J.S. fl)nn.
                                    #: 1-2 Filed:       Pulaski
                                                  08/23/21      Circuit
                                                              Page:  45Clerk
                                                                        of 45 - Page ID#: 56




                                  CERTIFICATE OF SERVICE                                             ~
                                                                                                     0
                                                                                                     0
                                                                                                     0


                                                                                                     -
                                                                                                     0
                                                                                                     0
   I hereby certify that on this 18th day of August 2021, I served the foregoing via e-filing upon    0
   counsel of record.                                                                                ~
                                                                                                     0
                                                                                                     0
                                                                                                     0
                                                                                                     0
                                                                                                     0

                                                                                                     al
                                                 Isl John D. "Chip " Clay                            ....al0
                                                 John D. "Chip" Clay                                 LL.
                                                                                                     <{
                                                 Vice President and General Counsel
                                                 340 Clifty Street, Suite 4
                                                 Somerset, Kentucky 42501
                                                 chip@bettersourcebenefits.com
                                                                                                     i
                                                                                                     0
                                                                                                     0
                                                                                                     <O
                                                                                                     "i'
                                                 Attorney for Defendant Bettersource Benefit         It)
                                                                                                     co
                                                                                                     <O
                                                 Company, Inc.                                       l,_a
                                                                                                     ~
                                                                                                     It)
                                                                                                     ~
                                                                                                     ('(
                                                                                                     <O
                                                                                                     LL.
                                                                                                     ,_
                                                                                                     C>
                                                                                                     w




                                                                                                     ~
                                                                                                     0
                                                                                                     0
                                                                                                     0
                                                                                                     0
                                                                                                     0
                                                                                                     0
                                                                                                     ~
                                                                                                     0
                                                                                                     0
                                                                                                     0
                                                                                                     0
                                                                                                     0
                                                                                                      ..
                                                                                                     ..J
                                                                                                     0.
                                                                                                     a:


Filed            21--CI-00628     (l 8/18/2021       J.S. Flynn. Pulaski Circuit Clerk
